Exhibit 10.1

 
Execution Copy








 


$350,000,000


CREDIT AGREEMENT
dated as of February 18, 2014,


by and among




KRONOS WORLDWIDE, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent,




DEUTSCHE BANK SECURITIES INC.,
as Sole Lead Arranger and Sole Lead Bookrunner
 



 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
 
ARTICLE I
 
 


 
 
DEFINITIONS
 
 
SECTION 1.1
Definitions

 
SECTION 1.2
Other Definitions and Provisions

 
SECTION 1.3
Accounting Terms

 
SECTION 1.4
UCC Terms

 
SECTION 1.5
Rounding

 
SECTION 1.6
References to Agreement and Laws

 
SECTION 1.7
Times of Day

 
SECTION 1.8
Guaranty Obligations

 
SECTION 1.9
Covenant Compliance Generally

 
ARTICLE II
 
 


 
 
TERM LOAN FACILITY
 
 
SECTION 2.1
Initial Term Loan

 
SECTION 2.2
Procedure for Advance of Term Loan

 
SECTION 2.3
Repayment of Term Loans

 
SECTION 2.4
Prepayments of Term Loans

 
ARTICLE III
 
 


 
 
GENERAL LOAN PROVISIONS
 
 
SECTION 3.1
Interest

 
SECTION 3.2
Notice and Manner of Conversion or Continuation of Loans

 
SECTION 3.3
Fees

 
SECTION 3.4
Manner of Payment

 
SECTION 3.5
Evidence of Indebtedness

 
SECTION 3.6
Adjustments

 
SECTION 3.7
Obligations of Lenders

 
SECTION 3.8
Changed Circumstances

 
SECTION 3.9
Indemnity

 
SECTION 3.10
Increased Costs

 
SECTION 3.11
Taxes

 
SECTION 3.12
Mitigation Obligations; Replacement of Lenders.

 
SECTION 3.13
Incremental Term Loans

 
SECTION 3.14
Refinancing Amendments

 
SECTION 3.15
Extension of Term Loans


 
 

--------------------------------------------------------------------------------

 



 


ARTICLE IV


CONDITIONS OF CLOSING AND BORROWING
 
SECTION 4.1
Conditions to Closing and Initial Extensions of Credit

 
ARTICLE V
 
 


 
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
 
SECTION 5.1
Organization; Power; Qualification

 
SECTION 5.2
Ownership

 
SECTION 5.3
Authorization Enforceability

 
SECTION 5.4
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

 
SECTION 5.5
Compliance with Law; Governmental Approvals

 
SECTION 5.6
Tax Returns and Payments

 
SECTION 5.7
Intellectual Property Matters

 
SECTION 5.8
Environmental Matters

 
SECTION 5.9
Employee Benefit Matters

 
SECTION 5.10
Margin Stock

 
SECTION 5.11
Government Regulation

 
SECTION 5.12
Material Contracts

 
SECTION 5.13
Employee Relations

 
SECTION 5.14
Burdensome Provisions

 
SECTION 5.15
Financial Projections

 
SECTION 5.16
No Material Adverse Change

 
SECTION 5.17
Solvency

 
SECTION 5.18
Titles to Properties

 
SECTION 5.19
Litigation

 
SECTION 5.20
PATRIOT Act; OFAC; FCPA

 
SECTION 5.21
Absence of Defaults

 
SECTION 5.22
Senior Indebtedness Status

 
SECTION 5.23
Investment Bankers’ and Similar Fees

 
SECTION 5.24
Disclosure

 
SECTION 5.25
Security Documents

 
SECTION 5.26
Insurance

 
ARTICLE VI
 
 


 
 
AFFIRMATIVE COVENANTS
 
 
SECTION 6.1
Financial Statements

 
SECTION 6.2
Certificates; Other Reports

 
SECTION 6.3
Notice of Litigation and Other Matters

 
SECTION 6.4
Preservation of Corporate Existence and Related Matters

 
SECTION 6.5
Maintenance of Property and Licenses

 
SECTION 6.6
Insurance

 
SECTION 6.7
Accounting Methods and Financial Records

 
SECTION 6.8
Payment of Taxes and Other Obligations


 
 

--------------------------------------------------------------------------------

 





 
SECTION 6.9
Compliance with Laws and Approvals

 
SECTION 6.10
Environmental Laws

 
SECTION 6.11
Compliance with ERISA

 
SECTION 6.12
Compliance with Agreements

 
SECTION 6.13
Visits and Inspections

 
SECTION 6.14
Additional Subsidiaries

 
SECTION 6.15
Use of Proceeds

 
SECTION 6.16
Further Assurances

 
SECTION 6.17
Material Contracts

 
SECTION 6.18
Control Agreements

 
ARTICLE VII
 
 


 
 
NEGATIVE COVENANTS
 
 
SECTION 7.1
Indebtedness

 
SECTION 7.2
Liens

 
SECTION 7.3
Investments

 
SECTION 7.4
Fundamental Changes

 
SECTION 7.5
Asset Dispositions

 
SECTION 7.6
Restricted Payments

 
SECTION 7.7
Transactions with Affiliates

 
SECTION 7.8
Accounting Changes; Organizational Documents

 
SECTION 7.9
Payments and Modifications of Subordinated Indebtedness

 
SECTION 7.10
No Further Negative Pledges; Restrictive Agreements

 
SECTION 7.11
Nature of Business

 
SECTION 7.12
Sale Leasebacks

 
SECTION 7.13
Disposal of Subsidiary Interests

 
ARTICLE VIII
 
 


 
 
DEFAULT AND REMEDIES
 
 
SECTION 8.1
Events of Default

 
SECTION 8.2
Remedies

 
SECTION 8.3
Rights and Remedies Cumulative; Non-Waiver; Etc

 
SECTION 8.4
Crediting of Payments and Proceeds

 
SECTION 8.5
Administrative Agent May File Proofs of Claim

 
SECTION 8.6
Credit Bidding

ARTICLE IX


THE ADMINISTRATIVE AGENT
 
SECTION 9.1
Appointment and Authority

 
SECTION 9.2
Rights as a Lender

 
SECTION 9.3
Exculpatory Provisions

 
SECTION 9.4
Reliance by the Administrative Agent

 
SECTION 9.5
Delegation of Duties


 
 

--------------------------------------------------------------------------------

 



 
SECTION 9.6
Resignation of Administrative Agent

 
SECTION 9.7
Non-Reliance on Administrative Agent and Other Lenders

 
SECTION 9.8
No Other Duties, Etc

 
SECTION 9.9
Collateral and Guaranty Matters

 
SECTION 9.10
Secured Hedge Agreements and Secured Cash Management Agreements

 
SECTION 9.11
Indemnification of the Administrative Agent

 
ARTICLE X
 
 


 
 
MISCELLANEOUS
 
 
SECTION 10.1
Notices

 
SECTION 10.2
Amendments, Waivers and Consents

 
SECTION 10.3
Expenses; Indemnity

 
SECTION 10.4
Right of Setoff

 
SECTION 10.5
Governing Law; Jurisdiction, Etc

 
SECTION 10.6
Waiver of Jury Trial

 
SECTION 10.7
Reversal of Payments

 
SECTION 10.8
Injunctive Relief

 
SECTION 10.9
Accounting Matters

 
SECTION 10.10
Successors and Assigns; Participations

 
SECTION 10.11
Treatment of Certain Information; Confidentiality

 
SECTION 10.12
Performance of Duties

 
SECTION 10.13
All Powers Coupled with Interest

 
SECTION 10.14
Survival

 
SECTION 10.15
Titles and Captions

 
SECTION 10.16
Severability of Provisions

 
SECTION 10.17
Counterparts; Integration; Effectiveness; Electronic Execution

 
SECTION 10.18
Term of Agreement

 
SECTION 10.19
USA PATRIOT Act

 
SECTION 10.20
Independent Effect of Covenants

 
SECTION 10.21
Inconsistencies with Other Documents



EXHIBITS
 
Exhibit A                               -       Form of Term Note
Exhibit B                               -       Form of Notice of Borrowing
Exhibit C                               -       Form of Notice of Prepayment
Exhibit D                               -       Form of Notice of
Conversion/Continuation
Exhibit E                               -       Form of Assignment and
Assumption
Exhibit F                               -       Intercreditor Agreement
Exhibit G                               -       Form of Officer’s Certificate
Exhibit H-1                               -       U.S. Tax Compliance
Certificate
Exhibit H-2                               -       U.S. Tax Compliance
Certificate
Exhibit H-3                               -       U.S. Tax Compliance
Certificate
Exhibit H-4                               -       U.S. Tax Compliance
Certificate
Exhibit I                               -       Form of Affiliated Lender
Assumption
 

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULES
 
Schedule 5.1                               -       Jurisdictions of Organization
and Qualification
Schedule 5.2                               -       Subsidiaries and
Capitalization
Schedule 5.9                               -       ERISA Plans of Credit Parties
and ERISA Affiliates
Schedule 5.12                               -       Material Contracts Relating
to the Collateral
Schedule 5.13                               -       Labor and Collective
Bargaining Agreements of Credit Parties
Schedule 5.19                               -       Litigation of Borrower and
all Subsidiaries
Schedule 6.18                               -       Post Closing Matters
Schedule 7.1                               -       Existing Indebtedness of
Borrower and all Subsidiaries
Schedule 7.2                               -       Existing Liens of Borrower
and all Subsidiaries
Schedule 7.3                               -       Existing Loans, Advances and
Investments of Borrower and all Subsidiaries
Schedule 7.7                               -       Transactions with Affiliates
Schedule 7.10(b)                               -       Existing Encumbrances and
Restrictions of Borrower and All Subsidiaries

 
 

--------------------------------------------------------------------------------

 




 


Schedule 5.9                               -       ERISA Plans of Credit Parties
and ERISA Affiliates
Schedule 5.12                               -       Material Contracts Relating
to the Collateral
Schedule 5.13                               -       Labor and Collective
Bargaining Agreements of Credit Parties
Schedule 5.19                               -       Litigation of Borrower and
all Subsidiaries
Schedule 6.18                               -       Post Closing Matters
Schedule 7.1                               -       Existing Indebtedness of
Borrower and all Subsidiaries
Schedule 7.2                               -       Existing Liens of Borrower
and all Subsidiaries
Schedule 7.3                               -       Existing Loans, Advances and
Investments of Borrower and all Subsidiaries
Schedule 7.7                               -       Transactions with Affiliates
Schedule 7.10(b)                               -       Existing Encumbrances and
Restrictions of Borrower and All Subsidiaries

 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT, dated as of February 18, 2014, by and among KRONOS WORLDWIDE,
INC., a Delaware corporation, as Borrower, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and DEUTSCHE BANK AG NEW YORK BRANCH, a national
banking association, as Administrative Agent for the Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I                      
 


 
DEFINITIONS
 
SECTION 1.1 Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“ABL Administrative Agent” means Wells Fargo Capital Finance, LLC and any
successor under the ABL Credit Agreement, or if there is no ABL Credit
Agreement, the “ABL Administrative Agent” designated pursuant to the terms of
the ABL Debt.
 
“ABL Credit Agreement” means that certain Revolving Credit Agreement, dated as
of June 18, 2012 and entered into by and among the Borrower, the subsidiary
borrowers party thereto, the lenders party thereto in their capacities as
lenders thereunder and Wells Fargo Capital Finance, LLC, as administrative agent
thereunder, as amended, restated, supplemented or otherwise modified from time
to time.
 
“ABL Collateral Agent” means Wells Fargo Capital Finance, LLC and any successor
under the ABL Credit Agreement, or if there is no ABL Credit Agreement, the “ABL
Collateral Agent” designated pursuant to the terms of the ABL Debt.
 
“ABL Debt” means any (1) Indebtedness outstanding from time to time under the
ABL Facility, (2) all obligations with respect to such Indebtedness and any
obligations under a Hedge Agreement incurred with the ABL Lender (or its
Affiliates) and secured by the ABL Priority Collateral and (3) any facilities or
services provided under a Cash Management Agreement incurred with the ABL Lender
(or its Affiliates) and secured by the ABL Priority Collateral.
 
“ABL Facility” means the ABL Credit Agreement and includes any guarantees,
collateral documents and account control agreements, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any credit, commercial paper or other facilities with banks or other
institutional lenders or investors that replace, refund or refinance all or any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility that increases
the amount borrowable thereunder or alters the maturity thereof; provided that
the ABL Facility shall be at all times subject to, and the collateral agent
thereunder party to, the Intercreditor Agreement.
 
 
 

--------------------------------------------------------------------------------

 
“ABL Lender” means any lender or holder or agent or arranger of Indebtedness
under the ABL Facility.
 
“ABL Priority Collateral” has the meaning assigned to “ABL Collateral” in the
Intercreditor Agreement.
 
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 3.14, provided that (x) each Additional Refinancing Lender shall be a
Person that meets the requirements of Section 10.10(b)(iii), (v) and (vi)
(subject to such consents, if any, as may be required under Section
10.10(b)(iii) and (v)), mutatis mutandis, to the same extent as if such Credit
Agreement Refinancing Indebtedness and related Obligations had been obtained by
such Lender by way of assignment; provided, notwithstanding the foregoing, since
any Credit Agreement Refinancing Indebtedness requires the Borrower’s consent
and participation, any Additional Refinancing Lender must be approved by
Borrower in all circumstances.
 
“Administrative Agent” means Deutsche Bank, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person or any of its Subsidiaries.  The term “control” means the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.  The terms “controlling” and
“controlled” have meanings correlative thereto.
 
“Affiliated Lender” means a Lender that is an Affiliate of any Credit Party.
 
“Agent Parties” has the meaning assigned thereto in Section 10.1(e)(ii).
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Base Rate floor or a LIBOR
Rate floor or otherwise, in each case incurred or payable by the Borrower
generally to the Lenders; provided that OID and upfront fees shall be equated to
interest rate assuming a four-year life to maturity (or, if less, the stated
life to maturity at the time of the incurrence of the applicable Indebtedness);
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees and underwriting fees or other fees not paid
generally to all Lenders of such Indebtedness.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, final nonappealable orders of Governmental Authorities and all final
nonappealable and binding orders and decrees of all courts and arbitrators.
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Margin” means the percentages equal to 3.75% per annum for LIBOR
Rate Loans and 2.75% per annum for Base Rate Loans.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Deutsche Bank Securities Inc., in its capacity as sole lead
arranger and sole bookrunner, and its successors.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any of its Subsidiaries whether by sale, lease, transfer or otherwise
for value to any Person.  The term “Asset Disposition” shall not include (a) any
Equity Issuance, (b) the sale of inventory or any other property or assets in
the ordinary course of business including disposals or replacements of obsolete
surplus or unused assets, (c) any other transaction permitted pursuant to
Section 7.4, (d) the write-off, discount, sale or other disposition, in each
case without recourse, of receivables and similar obligations arising in the
ordinary course of business and in connection with the compromise or collection
thereof, (e) the disposition of any Hedge Agreement, (f) dispositions of
Investments, (f) sales or grants of licenses to use patents, trade secrets,
know-how and other intellectual property of any Credit Party to the extent that
any such license does not prohibit any Credit Party from using any material
technologies licensed, or required any Credit Party to pay fees (other than de
minimus fees) for use of any material technologies, (g) any Restricted Payment
permitted by the terms of this Agreement, (h) any transaction with Affiliates
permitted by Section 7.7, and (i) (A) the transfer by any Credit Party of its
assets to any other Credit Party, (B) the transfer by any Non-Guarantor
Subsidiary of its assets to any Credit Party (provided that in connection with
any such transfer, such Credit Party shall not pay more than an amount equal to
the fair market value of such assets as determined in good faith at the time of
such transfer) and (C) the transfer by any Non-Guarantor Subsidiary of its
assets to any other Non-Guarantor Subsidiary.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit E or any other form approved by the Administrative
Agent.
 
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
 
“Available Amount” means as at any date, the sum of, without duplication:
 
(a)           $175.0 million, plus
 
(b)           50% of the Consolidated Net Income of the Borrower and its
Subsidiaries for the period (taken as one accounting period) from the beginning
of the first full fiscal quarter following the Closing Date to the end of the
most recently ended fiscal quarter of the Borrower for which internal financial
statements are available at the time of such determination (and if Consolidated
Net Income for any such period is a deficit, 100% of such deficit), plus
 
 
 

--------------------------------------------------------------------------------

 
(c)           Net Cash Proceeds from Equity Issuances of the Borrower to the
extent received by the Borrower (other than, (i) Disqualified Capital Stock and
(ii) sales to, or capital contributions by, another Credit Party), plus
 
(d)           Without duplication of any amounts included in Consolidated Net
Income, any cash returns on Investments (including any dividends paid or capital
returned), minus
 
(e)           (1) Any Restricted Payments made (without duplication) under
Section 7.6(e) and 7.6(g) and (2) any Investments made under Section 7.3(l).
 
“Bankruptcy Proceeding” has the meaning specified in Section 10.10(b)(v)(D).
 
“Base Rate” means, at any time, the highest of (a) the Federal Funds Rate, as
published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (b) the prime
commercial lending rate of the Administrative Agent, as established from time to
time at its principal U.S. office (which such rate is an index or base rate and
will not necessarily be its lowest or best rate charged to its customers or
other banks) and (c) the daily LIBOR for a one month Interest Period plus the
difference between the Applicable Margin for LIBOR Rate Loans and the Applicable
Margin for Base Rate Loans (which, for purposes of this clause (c), shall in no
event exceed 1.0%).
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).
 
“Borrower” means Kronos Worldwide, Inc., a Delaware corporation.
 
“Borrower Materials” has the meaning assigned thereto in Section 6.2.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
 
“Capital Asset” means, with respect to any Person, any asset that should, in
accordance with GAAP, be classified and accounted for as a capital asset on a
Consolidated balance sheet of such Person.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate cost of all Capital Assets acquired by such Person during such period,
as determined in accordance with GAAP, net of any Net Cash Proceeds received
from all dispositions of Capital Assets during such period (to the extent
permitted hereunder) that have been reinvested pursuant to Section 2.4(b)(ii);
provided that Capital Expenditures shall not be less than zero.
 
“Capital Lease” means, at the time determination thereof is to be made, any
lease of any property by any Person, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease on a Consolidated
balance sheet of such Person.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or the government of any
member of the European Union or the Kingdom of Norway or any agency of any of
the foregoing maturing within one year from the date of acquisition thereof, (b)
marketable direct obligations issued by any member of the European Union or the
Kingdom of Norway or any state of the United States of America or  the District
of Columbia or any political subdivision of any such state or District or any
public instrumentality thereof maturing within one year from the date of the
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing no more than two hundred seventy (270) days from the date of creation
thereof and currently having a rating of at least A-1 from S&P or at least P-1
from Moody’s, (d) certificates of deposit or banker’ s acceptances maturing no
more than one hundred eighty (180) days from the date of creation thereof issued
by banks organized under the laws of any member of the European Union or the
Kingdom of Norway or the United States or any state thereof or the District of
Columbia or any U.S. branch of a foreign bank, each having combined capital and
surplus of not less than $250,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; (e) time deposits maturing no more than one
hundred eighty (180) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder unless such
bank meets the requirements in clause (d) above, (f) repurchase obligations with
a term of not more than seven days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (d) above; (g) Investments in money market
funds which invest substantially all their assets in securities of the types
described in clauses (a) through (f) above, or (h) any other readily tradeable
fund approved by the Administrative Agent.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.
 
“Change in Control” means an event or series of events by which (i) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) other than the Permitted Investors
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Capital Stock that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than fifty percent (50%) of the Capital Stock of the
Borrower entitled to vote in the election of members of the board of directors
(or equivalent governing body) of the Borrower; (ii) the replacement of a
majority of the Board of Directors of the Borrower over a two-year period from
the directors who constituted the Board of Directors of the Borrower at the
beginning of such period, and such replacement shall not have been (A) approved
by a vote of at least a majority of the Board of Directors of the Borrower then
still in office who either were members of such Board of Directors at the
beginning of such period or whose election as a member of such Board of
Directors was previously so approved or (B) approved by the Permitted Investors
so long as the Permitted Investors then beneficially own a majority of the
Capital Stock of the Borrower; or (iii) there shall have occurred under any
indenture or other instrument evidencing any Indebtedness that is in excess of
the Threshold Amount or Capital Stock of Borrower or any Subsidiary any “change
in control” or similar provision (as set forth in the indenture, agreement or
other evidence of such Indebtedness) obligating the Borrower or any of the
Credit Parties to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein.
 
 
 

--------------------------------------------------------------------------------

 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directive thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.


“Claim” has the meaning specified in Section 10.10(b)(v)(D).
 
“Class” means (a) when used in reference to any Loan, whether such Loan is an
Initial Term Loan, Incremental Term Loan, Extended Term Loan made pursuant to a
given Extension Series or Refinancing Term Loan made pursuant to a given
Refinancing Series, in each case not designated as part of another existing
Class and (b) when used in reference to any Commitment, whether such Commitment
is a Term Loan Commitment, Extended Term Commitments of a given Extension Series
or Refinancing Term Commitments of a given Refinancing Series, in each case not
designated as part of another existing Class.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
 
“Collateral Agent” shall mean Deutsche Bank acting as collateral agent for the
Secured Parties pursuant to the Security Documents.
 
“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, which shall be in form and substance acceptable
to the Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Commitment Percentage” means, as to any Lender, such Lender’s Term Loan
Percentage, as applicable.
 
“Commitments” means, collectively, as to all Lenders, the Term Loan Commitments
of such Lenders.
 
 
 

--------------------------------------------------------------------------------

 
“Communications” has the meaning assigned thereto in Section 10.1(e)(ii).
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:  (i) income and
franchise taxes paid during such period, (ii) Consolidated Interest Expense for
such period, and (iii) amortization, depreciation and other non-cash charges for
such period (except to the extent that such non-cash charges are reserved for
cash charges to be taken in the future), (iv) extraordinary losses during such
period (excluding extraordinary losses from discontinued operations) and (v)
Transaction Costs less (c)  any extraordinary gains during such period.
 
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements associated with Indebtedness) for such
period.
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income is restricted by contract, operation of law
or otherwise; provided, however, that if such Subsidiary is able despite such
restriction to distribute income or transfer cash to the referent Person by way
of an intercompany loan or otherwise, then such income or cash, to the extent of
such ability, shall not be excluded pursuant to this clause (c), and (d)
non-cash gains or losses attributable solely to fluctuations in currency values
and related income tax effects, in either case related to intercompany notes and
accounts payable existing prior to or as of the Closing Date and payable to
Borrower or any of its Subsidiaries.
 
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination with respect to the Borrower and its Subsidiaries on a
Consolidated basis, the sum of Consolidated Total Indebtedness that is secured
by a Lien on any assets of the Borrower or any of its Subsidiaries.
 
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) an amount equal to (i) Consolidated Senior
Secured Indebtedness on such date minus (ii) the unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries on a Consolidated basis on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.
 
 
 

--------------------------------------------------------------------------------

 
“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries
that is set forth under clauses (a), (c), (e), (f) and (g) (with respect to (g)
only to the extent the Guaranty Obligations are of Indebtedness under clauses
(a), (c), (e) and (f)) of the definition of “Indebtedness”.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) an amount equal to (i) the Consolidated Total Indebtedness on such
date minus (ii) the unrestricted cash and Cash Equivalents of the Borrower and
its Subsidiaries on a Consolidated basis on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.
 
“Contran Note” means that certain Unsecured Term Loan Promissory Note, dated as
of February 15, 2013 executed by Kronos Worldwide, Inc. and payable to the order
of Contran Corporation
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Agreement Refinancing Indebtedness” means any (a) Permitted First
Priority Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, then existing Loans of a given Class (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such Indebtedness does not mature prior to the date that is ninety-one (91)
days after the Latest Maturity Date of such Refinanced Debt at the time such
Indebtedness is incurred, (ii) the other terms and conditions (excluding
pricing, interest, fees and premiums, optimal prepayment and redemption terms)
of such Indebtedness shall be substantially identical to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower) to the lenders or
investors providing such Indebtedness  than, those applicable to the Refinanced
Debt (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date of the Refinanced Debt) or such terms shall be current
market terms for such type of indebtedness, (iii) the aggregate principal amount
of any such Indebtedness shall not exceed the aggregate principal amount of
Indebtedness and Commitments being refinanced or replaced therewith, plus
interest, premiums, fees and expenses, (iv) no such Indebtedness shall be
permitted to be voluntarily or mandatorily prepaid or redeemed prior to the
payment in full of the Initial Term Loans unless accompanied by a ratable
prepayment thereof, provided that only a Credit Agreement Refinancing
Indebtedness that is pari passu in right of payment and security with the
Initial Term Loans or any Permitted First Priority Refinancing Debt in respect
thereof shall share ratably in any voluntary or mandatory prepayments of such
Term Loans unless the Borrower and the Lenders in respect of such Credit
Agreement Refinancing Indebtedness elect lesser payments, (v) such Indebtedness
(and the Liens securing the same and any prepayment thereof) is permitted by the
terms of the ABL Credit Agreement and the Intercreditor Agreement, or the ABL
Administrative Agent (with the consent of the required lenders under the ABL
Credit Agreement) otherwise provides written consent thereto (in each case, to
the extent the ABL Credit Agreement and the Intercreditor Agreement are then in
effect), (vi) such Indebtedness is not guaranteed by any Person other than the
Subsidiary Guarantors, and (vii) unless such Indebtedness is incurred solely by
means of extending or renewing then existing Indebtedness described in clause
(a), (b) or (c) above without resulting in any Net Cash Proceeds, such
Refinanced Debt shall be, substantially concurrently, repaid, repurchased,
retired, defeased or satisfied and discharged with 100% of the Net Cash Proceeds
from any such Indebtedness, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Indebtedness is issued,
incurred or obtained.  Notwithstanding the foregoing, in the event that the
Obligations hereunder are irrevocably and unconditionally repaid, repurchased,
retired, defeased or satisfied and discharged in full with the Net Cash Proceeds
of any Credit Agreement Refinancing Indebtedness, the conditions set forth in
clauses (i) through (vii) above and in the definitions of Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt and
Permitted Unsecured Refinancing Debt, as applicable, shall not apply to the
incurrence of such Credit Agreement Refinancing Indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
“Credit Facility” means the Term Loan Facility.
 
“Credit Party” means, individually, the Borrower and each of the Subsidiary
Guarantors
 
“Credit Parties” means the Borrower and the Subsidiary Guarantors, collectively.
 
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries excluding the European Revolving Credit
Facility and excluding all Indebtedness permitted under Section 7.1.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Latest
Maturity Date; provided, that if such Capital Stock is issued pursuant to a plan
for the benefit of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.
 
“Deutsche Bank” means Deutsche Bank AG New York Branch and its successors.
 
 
 

--------------------------------------------------------------------------------

 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.10(b)(iii) and (v)).
 
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
 
“Engagement Letter” means the separate engagement letter agreement dated January
30, 2014 among the Borrower, the Administrative Agent and the Arranger.
 
“Environmental Claims” means any and all actions, suits, demands, orders,
decrees, consent decrees, liens, notices of noncompliance or violation,
investigations (other than internal reports prepared by any Person in the
ordinary course of business) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, such actions for enforcement, cleanup, removal,
response, remedial or other actions or damages, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from the presence,
release, or threatened release of Hazardous Materials or arising from alleged
injury or threat of injury to human health, safety or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and final nonappealable orders of
courts or Governmental Authorities, relating to the protection of human health,
safety, the environment or natural resources, including, but not limited to,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of (i)
shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant to
the exercise of options or warrants under agreements not existing on the Closing
Date, or (iii) any shares of its Capital Stock pursuant to the conversion of any
debt securities to equity and (b) any capital contribution from any Person that
is not a Credit Party into any Credit Party or any Subsidiary thereof.  The term
“Equity Issuance” shall not include (A) any Asset Disposition or (B) any Debt
Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
 
 

--------------------------------------------------------------------------------

 
“European Revolving Credit Facility” means the Revolving Credit Agreement
entered into on June 25, 2002 (as amended by a first amendment agreement dated
September 3, 2004, by a second amendment agreement dated June 14, 2005, by a
third amendment agreement dated May 26, 2008, by a fourth amendment agreement
dated September 15, 2009, by a fifth amendment agreement dated October 28, 2010,
and by a sixth amendment agreement dated September 27, 2012) by and among Kronos
Titan GmbH, Kronos Europe S.A./N.V., Kronos Titan AS, Kronos Norge AS, Titania
AS, and Kronos Denmark APS, each as borrowers and guarantors, the lenders party
thereto in their capacities as lenders thereunder, and Deutsche Bank Luxembourg
S.A., as agent thereunder, including any guarantees, collateral documents and
account control agreements, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements, refundings or refinancings thereof and any credit, commercial
paper or other facilities with banks or other institutional lenders or investors
that replace, refund or refinance all or any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility that increases the amount borrowable
thereunder or alters the maturity thereof.
 
“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:
 
(a)           the sum, without duplication, of (i) Consolidated Net Income for
such Fiscal Year, (ii) an amount equal to the amount of all non-cash charges to
the extent deducted in determining Consolidated Net Income for such Fiscal Year
and (iii) decreases in Working Capital for such Fiscal Year, less
 
(b)           the sum, without duplication, of (i) the aggregate amount of cash
(A) actually paid by the Borrower and its Subsidiaries during such Fiscal Year
on account of Capital Expenditures and Permitted Acquisitions (other than any
amounts that were committed during a prior Fiscal Year to the extent such
amounts reduced Excess Cash Flow in such prior Fiscal Year per clause (b)(i)(B)
below) and (B) committed during such Fiscal Year to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Fiscal Year (in each case under this
clause (i) other than to the extent any such Capital Expenditure or Permitted
Acquisition is made or is expected to be made with the proceeds of Indebtedness,
any Equity Issuance, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in Consolidated EBITDA), (ii) the aggregate amount of
all scheduled or required principal payments or repayments of Indebtedness
(other than mandatory prepayments of the Term Loans pursuant to Section 2.3(a))
made by the Borrower and its Subsidiaries during such Fiscal Year, but only to
the extent that such payments or repayments cannot be reborrowed or redrawn,
(iii) voluntary principal prepayments of the Term Loan pursuant to Section
2.4(a), (iv) an amount equal to the amount of all non-cash credits to the extent
included in determining Consolidated Net Income for such Fiscal Year, (v) an
amount equal to the aggregate cash dividends paid on the Borrower’s outstanding
common stock, but in any event not to exceed a quarterly dividend rate of $.20
per share and (vii) increases to Working Capital for such Fiscal Year.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
“Excluded Taxes” means, with respect to a recipient of any payment to be made by
or on account of any obligation of any Credit Party under any Loan Document, (a)
Taxes imposed on or measured by such recipient’s net income or profits (or
franchise Taxes imposed in lieu of a Tax on net income or profits), in each case
imposed by a jurisdiction as a result of such recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office in such jurisdiction or as a result of any other
present or former connection between such recipient and such jurisdiction (other
than connections arising solely from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents), (b) any branch profits
tax under Section 884(a) of the Code, or any similar tax, imposed by any
jurisdiction described in (a), (c) in the case of a Foreign Lender (other than
any Foreign Lender becoming a party hereto pursuant to an assignment request by
the Borrower under Section 3.12(b)), any U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender pursuant to a law in
effect on the date on which such Lender becomes a party hereto or changes its
lending office, except in each case to the extent that, pursuant to Section
3.11(a), additional amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office (d) any
withholding Taxes attributable to a Lender’s failure to comply with Section
3.11(e) and, (e) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Term Loan Tranche” has the meaning set forth in Section 3.15(a).
 
“Extended Term Commitments” means one or more commitments hereunder to convert
Loans under an Existing Term Loan Tranche to Extended Term Loans of a given
Extension Series pursuant to an Extension Amendment.
 
“Extended Term Loans” has the meaning set forth in Section 3.15(a).
 
“Extending Term Lender” has the meaning set forth in Section 3.15(b).
 
“Extension” means the establishment of Extended Term Commitments and Extended
Term Loans pursuant to the terms of Section 3.15 and the applicable Extension
Amendment.
 
“Extension Amendment” has the meaning set forth in Section 3.15(c).
 
“Extension Election” has the meaning set forth in Section 3.15(b).
 
“Extension Request” has the meaning set forth in Section 3.15(a).
 
“Extension Series” has the meaning set forth in Section 3.15(a).
 
“Extensions of Credit” means, as to any Lender at any time, (a) the aggregate
principal amount of the Term Loans made by such Lender then outstanding, or (b)
the making of any Loan by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
Treasury regulations or official interpretations thereof.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
 
 

--------------------------------------------------------------------------------

 
“First Tier Foreign Subsidiary” means any Foreign Subsidiary owned directly by
any Credit Party.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
 
“Foreign Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by any Credit Party or any Subsidiary thereof primarily for
the benefit of employees of any Credit Party or any Subsidiary thereof residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
 
“Guarantors” means each Subsidiary Guarantor.
 
“Guaranty Agreements” means the Subsidiary Guaranty Agreement.
 
“Guaranty Obligation” means, with respect to the Borrower and the Subsidiary
Guarantors, without duplication, any obligation, contingent or otherwise, of any
such Person pursuant to which such Person has directly or indirectly guaranteed
any Indebtedness or other obligation of any other Person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of any such Person (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
 
 
 

--------------------------------------------------------------------------------

 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances regulated under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, or (d) the discharge or emission or release of which
requires a permit or license under any Environmental Law or other Governmental
Approval.
 
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.
 
“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article VII, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.
 
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Increased Amount Date” has the meaning assigned thereto in Section 3.13(a).
 
“Incremental Lender” has the meaning assigned thereto in Section 3.13(a).
 
“Incremental Term Loan” has the meaning assigned thereto in Section 3.13(a).
 
 
 

--------------------------------------------------------------------------------

 
“Incremental Term Loan Commitment” has the meaning assigned thereto in Section
3.13(a).
 
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
and accrued liabilities arising in the ordinary course of business not more than
one hundred eighty (180) days past due, or that are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse provided so
long as such Person is not personally liable for any such liability, the amount
of such liability shall be the lesser of the fair market value of  the property
subject to the Lien and the amount of the Indebtedness secured
 
(e)           all obligations of any such Person in respect of Disqualified
Capital Stock;
 
(f)           all net obligations of such Person under any Hedge Agreements; and
 
(g)           all Guaranty Obligations of any such Person with respect to any of
the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.
 
“Indemnitee” has the meaning assigned thereto in Section 10.3(b).
 
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Lenders pursuant to Section 2.1.
 
“Initial Term Loan Maturity Date” means the first to occur of (a) the sixth
anniversary of the Closing Date, or (b) the date of acceleration of the Initial
Term Loans pursuant to Section 8.2(a).
 
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
 
 
 

--------------------------------------------------------------------------------

 
“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date substantially in the form attached as Exhibit F hereto, among the
ABL Collateral Agent, the Collateral Agent, and acknowledged by the Borrower and
each Guarantor, as it may be amended, supplemented, modified, replaced or
restated from time to time in accordance with this Agreement and the terms
thereof.
 
“Interest Period” has the meaning assigned thereto in Section 3.1(b).
 
“Investments” has the meaning set forth in Section 7.3.
 
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
 
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loans or any Extended Term Commitment,
Incremental Term Loans, Refinancing Term Loans and Refinancing Term Commitments,
in each case, as extended in accordance with this Agreement from time to time.
 
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.
 
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 3.13.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“LIBOR” means,
 
(a)           for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen (or any applicable successor service which displays
the London Interbank Offered Rate for deposits in Dollars for the applicable
Interest Period) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate does
not appear on Reuters Screen (or any applicable successor service), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.
 
(b)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen (or any applicable successor service which
displays the London Interbank Offered Rate for deposits in Dollars for the
applicable Interest Period) at approximately 11:00 a.m.  (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%).  If, for any reason, such rate does not appear on Reuters Screen
(or any applicable successor service) then “LIBOR” for such Base Rate Loan shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m.  (London time) on such
date of determination for a period equal to one month commencing on such date of
determination.
 
 
 

--------------------------------------------------------------------------------

 
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
 
Notwithstanding the foregoing, in no event shall LIBOR be less than 1.00%.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Liquidity” means the sum of (a) the aggregate amount of unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries plus (b) the aggregate
availability of the Borrower and its Subsidiaries under the Credit Facility, the
ABL Credit Agreement and the European Revolving Credit Facility.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Intercreditor Agreement, the Engagement Letter, and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement but including
any Lender Joinder Agreement, any Refinancing Amendment and any Extension
Amendment), all as may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Loans” means the reference to the Term Loan, and “Loan” means any of such
Loans.
 
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or condition (financial or otherwise) of such Persons, taken as a
whole, (b) a material impairment of the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) a material impairment of the legality, validity,
binding effect or enforceability against any Credit Party of any Loan Document
to which it is a party.
 
 
 

--------------------------------------------------------------------------------

 
“Material Domestic Subsidiary” means a Domestic Subsidiary with (1) net sales
that are equal to or greater than 5.0% of the Consolidated net sales of the
Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower and the Subsidiaries is available
or (2) assets that are equal to or greater than 5.0% of the total Consolidated
assets of the Borrower and the Subsidiaries as of the end of the most recent
fiscal quarter for which a consolidated balance sheet of the Borrower and the
Subsidiaries is available
 
“Material Contract” means any contract or other agreement, written or oral, of
any Credit Party the failure to comply with which could reasonably be expected
to have a Material Adverse Effect.
 
“Material First Tier Foreign Subsidiary” shall mean a First Tier Foreign
Subsidiary with (1) net sales that are equal to or greater than 5.0% of the
Consolidated net sales of the Borrower and the Subsidiaries for the most recent
fiscal quarter for which a consolidated income statement of the Borrower and the
Subsidiaries is available or (2) assets that are equal to or greater than 5.0%
of the total Consolidated assets of the Borrower and the Subsidiaries as of the
end of the most recent fiscal quarter for which a consolidated balance sheet of
the Borrower and the Subsidiaries is available.
 
“Material Foreign Subsidiary” shall mean a Foreign Subsidiary with (1) net sales
that are equal to or greater than 5.0% of the Consolidated net sales of the
Borrower and the Subsidiaries for the most recent fiscal quarter for which a
consolidated income statement of the Borrower and the Subsidiaries is available
or (2) assets that are equal to or greater than 5.0% of the total Consolidated
assets of the Borrower and the Subsidiaries as of the end of the most recent
fiscal quarter for which a consolidated balance sheet of the Borrower and the
Subsidiaries is available.
 
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
 
“Maturity Date” means (a) (i) with respect to the Initial Term Loans, the
Initial Term Loan Maturity Date, (ii) with respect to any Class of Extended Term
Loans, the final maturity date as specified in the applicable Extension
Amendment, (iii) with respect to any Class of Incremental Term Loans, the final
maturity date applicable to such Incremental Term Loans as set forth in the
applicable Lender Joinder Agreement, and (iv) with respect to any Class of
Refinancing Term Loans, the final maturity date as specified in the applicable
Refinancing Amendment or (b) the date of acceleration of the Term Loans pursuant
to Section 8.2(a).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“MNPI” has the meaning specified in Section 10.10(b)(v)(A)(I).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i)  all income
taxes and other taxes assessed by a Governmental Authority or reasonably
reserved as a result of such transaction, (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event, (iii) the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) disposed of,
which Indebtedness is required to be repaid in connection with such transaction
or event or required to be repaid under the European Revolving Credit Facility,
and (iv) appropriate amounts to be provided by any Credit Party or its
Subsidiaries as a reserve, in accordance with GAAP, against any liabilities
associated with such Asset Disposition or Insurance and Condemnation Event that
is retained by the Credit Party and its Subsidiaries, including without
limitation obligations for pension, other postemployment benefits, liabilities
related to Environmental Laws and liabilities under indemnification obligations
associated with such Asset Disposition or Insurance and Condemnation Event, and
(b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
all reasonable and customary out-of-pocket legal, underwriting and other fees
and expenses incurred in connection therewith and, with respect to issuance by
any Non-Guarantor Subsidiary, less any amounts required to be paid under the
European Revolving Credit Facility in connection with such issuance.
 
 
 

--------------------------------------------------------------------------------

 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 10.2
and (ii) has been approved by the Required Lenders.
 
“Non-Guarantor Subsidiary” means any Subsidiary that is not a Subsidiary
Guarantor.
 
“Notes” means the Term Notes.
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
3.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition, regardless of whether
allowed or allowable in such proceeding) the Loans and (b) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties to the Lenders or the Administrative Agent, in each
case under any Loan Document, with respect to any Loan of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Certificate” means a certificate of the chief financial officer or
treasurer of the Borrower substantially in the form attached as Exhibit G.
 
“OID” has the meaning assigned thereto in Section 3.13(a).
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
 
 

--------------------------------------------------------------------------------

 
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
“Participant” has the meaning assigned thereto in Section 10.10(d).
 
“Participant Register” has the meaning specified in Section 10.10(e).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Perfection Certificate” means the perfection certificate executed by the
Borrower as of the Closing Date.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
 
“Permitted Acquisition” means any acquisition by any Credit Party of all or
substantially all of the business or a line of business (whether by the
acquisition of Capital Stock, assets or any combination thereof) of any other
Person if each such acquisition meets all of the following requirements:
 
(a)           no less than ten (10) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered written notice of
such acquisition to the Administrative Agent, which notice shall include the
proposed closing date of such acquisition;
 
(b)           the Borrower shall have certified on or before the closing date of
such acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;
 
(c)           the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 7.11;
 
(d)           if such transaction is a merger or consolidation, the Borrower or
a Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;
 
(e)           if such transaction involves the acquisition of a Person that
becomes a Material Domestic Subsidiary, then any such Person shall become a
Subsidiary Guarantor and the Borrower shall have delivered to the Administrative
Agent such documents reasonably requested by the Administrative Agent or the
Required Lenders (through the Administrative Agent) pursuant to Section 6.14 to
be delivered at the time required pursuant to Section 6.14;
 
 
 

--------------------------------------------------------------------------------

 
(f)           no later than five (5) Business Days prior to the proposed closing
date of such acquisition, the Borrower shall have delivered to the
Administrative Agent a compliance certificate of the chief financial officer or
treasurer for the most recent fiscal quarter end preceding such acquisition for
which financial statements are available demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that the Consolidated Total
Leverage Ratio of the Borrower and the Consolidated Subsidiaries is no greater
than 3.00 to 1.00, calculated on a Pro Forma Basis after giving effect to such
acquisition and the incurrence of any Indebtedness in connection therewith;
 
(g)           no Event of Default shall have occurred and be continuing both
before and after giving effect to such acquisition and any Indebtedness incurred
in connection therewith; and
 
(h)           the Borrower shall have (i) delivered to the Administrative Agent
a certificate of a Responsible Officer certifying that all of the requirements
set forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other acquisition.
 
“Permitted Investors” means (1) members of the family of Harold C. Simmons,
including his widow and/or their descendants, whether natural or adopted
(collectively, “Simmons Family Members”), (2) any trust established primarily
for the benefit of the estate of Harold C.  Simmons or Simmons Family Members
(“Simmons Trust”), (3) trustees, acting in such capacity, or beneficiaries of a
Simmons Trust to the extent of the beneficial interest therein and for so long
as such Simmons Trust exists, (4) any employee plan or pension fund of the
Borrower or any of its Subsidiaries, (5) any Person holding Capital Stock for or
pursuant to the terms of any such plan or fund and (6) any Person controlled by,
or any group made up of, any one or more of the Persons specified in (1) through
(5) above.
 
“Permitted Liens” means the Liens permitted pursuant to Section 7.2.
 
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by (A) the Term
Loan Collateral on a pari passu first-lien basis with the Secured Obligations
and (B) the ABL Priority Collateral on a pari passu second-lien basis with the
Secured Obligations, and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of any Class of
Loans (including portions of any Class of Loans), (iii) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), and (iv) a representative acting on behalf of the holders
of such Indebtedness shall have become party to the Intercreditor Agreement or
such other intercreditor agreement as requested by the Administrative Agent in
form and substance reasonably satisfactory to the Administrative
Agent.  Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
 
“Permitted Junior Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of secured notes or
loans; provided that (i) such Indebtedness is secured by Liens on the Collateral
that are junior to the Liens securing the Secured Obligations and is not secured
by any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of any Class of Loans (including portions of any Class
of Loans), (iii) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents, other than with respect to the
junior nature of the Liens securing such Indebtedness (with such differences as
are reasonably satisfactory to the Administrative Agent), and (iv) a
representative acting on behalf of the holders of such Indebtedness shall have
become party to an intercreditor agreement reflecting the junior status of the
Lien securing such Indebtedness with the Collateral Agent in form and substance
reasonably satisfactory to the Administrative Agent.  Permitted Junior Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
 
 
 

--------------------------------------------------------------------------------

 
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of any Class of Loans (including portions of any Class
of Loans), and (ii) such Indebtedness is not secured by any Lien on any property
or assets of the Borrower or any Subsidiary.  Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 6.2.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the Property or Person
disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the Property or
Person acquired in a Permitted Acquisition shall be included; provided that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (i) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (ii) are calculated on a
basis consistent with GAAP and Regulation S-X of the Exchange Act; and provided
further that the foregoing pro forma adjustment shall be without duplication of
any cost savings or additional costs that are already included in the
calculation of Consolidated EBITDA.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Public Lenders” has the meaning assigned thereto in Section 6.2.
 
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
 
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
 
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”
 
 
 

--------------------------------------------------------------------------------

 
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans or Refinancing Term Commitments incurred pursuant thereto, in
accordance with Section 3.14.
 
“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield, if
applicable, and amortization schedule.
 
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
 
“Refinancing Term Loans” means one or more Classes of term loans hereunder that
result from a Refinancing Amendment.
 
“Register” has the meaning assigned thereto in Section 10.10(c).
 
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued on a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an All-In Yield (as
determined by the Administrative Agent consistent with generally accepted
financial practices), that is less than the All-In Yield (as determined by the
Administrative Agent on the same basis) of such Term Loans, as may be effected
through any amendment to, modification or waiver of, or consent under this
Agreement relating to the interest rate for, or weighted average yield of, such
Term Loans or the incurrence of any Refinancing Term Loans.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided that for all purposes under this Agreement and each other Loan
Document, the “Required Lenders” shall be calculated in accordance with Section
10.10(b)(v).
 
“Resignation Effective Date” has the meaning assigned thereto in Section 9.6(a).
 
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
 
 
 

--------------------------------------------------------------------------------

 
“Restricted Payment” has the meaning assigned thereto in Section 7.6.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank that
the Borrower specifically agrees at the time in writing to the Administrative
Agent will be secured by the Collateral.
 
“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank that the Borrower specifically agrees at the time in writing to the
Administrative Agent will be secured by the Collateral.
 
“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, that are parties to Secured Hedge Agreements, the Cash
Management Banks that are parties to Secured Cash Management Agreements, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.5, any other holder from time to time of any of any
Secured Obligations and, in each case, their respective successors and permitted
assigns.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Documents” means the collective reference to the Collateral Agreement,
the Guaranty Agreements, and each other agreement or writing pursuant to which
any Credit Party purports to pledge or grant a security interest in any Property
or assets securing the Secured Obligations or any such Person purports to
guaranty the payment and/or performance of the Secured Obligations, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
 
 

--------------------------------------------------------------------------------

 
“Specified Disposition” means any disposition of all or substantially all of the
assets or Capital Stock of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.
 
“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of the Subsidiary Guarantors that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
 
“Subsidiary Guarantors” means, collectively, (i) as of the Closing Date, Kronos
International, Inc., Kronos Louisiana, Inc., Kronos (US), Inc., constituting the
wholly-owned direct and indirect Domestic Subsidiaries of the Borrower as of the
Closing Date and (ii) following the Closing Date, all direct and indirect
Subsidiaries of the Borrower created or acquired and required to become a
Subsidiary Guarantor pursuant to Section 6.14.
 
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the benefit and the Secured Parties, which shall be in
form and substance acceptable to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan Collateral” has the meaning assigned thereto in the Collateral
Agreement.
 
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loan and/or Incremental Term Loans, as
applicable, to the account of the Borrower hereunder on the Closing Date (in the
case of the Initial Term Loan) or the applicable borrowing date (in the case of
any Incremental Term Loan) in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof (including in accordance with Section 3.13, Section
3.14, Section 3.15 or Section 10.2) and (b) as to all Lenders, the aggregate
commitment of all Lenders to make such Term Loans.  The aggregate Term Loan
Commitment with respect to the Initial Term Loan of all Lenders on the Closing
Date shall be $350.0 million.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article II (including any new term loan facility established pursuant to Section
3.13).
 
 
 

--------------------------------------------------------------------------------

 
“Term Loan Lender” means any Lender with a Term Loan Commitment.
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
 
“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.
 
“Term Loans” means the Initial Term Loans and, if applicable, any Incremental
Term Loans, Extended Term Loans or Refinancing Term Loans, as the context may
require and “Term Loan” means any of such Term Loans.
 
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount:  (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
 
“Threshold Amount” means $50.0 million.
 
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and outstanding Term Loans of such Lender at such time.
 
“Transaction Costs” means all transaction fees, charges, premiums and other
amounts related to the Transactions and any Permitted Acquisitions (including,
without limitation, any financing fees, merger and acquisition fees, call
premiums, legal fees and expenses, due diligence fees or any other fees and
expenses in connection therewith), in each case to the extent paid within six
(6) months of the closing of the Credit Facility or such Permitted Acquisition,
as applicable.
 
 
 

--------------------------------------------------------------------------------

 
“Transactions” means, collectively, the (a) refinancing of all or a portion of
outstanding Indebtedness of the Borrower including that certain (i) Contran
Note, (ii) European Revolving Credit Facility and (iii) ABL Credit Agreement,
(b) the payment of the Transaction Costs incurred in connection with the
foregoing and (c) proceeds used for general corporate purposes of the Borrower.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
 
“United States” means the United States of America.
 
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.11(e).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
 
“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness, (ii) the
current portion of current taxes and deferred income taxes and (ii) the current
portion of accrued Consolidated Interest Expense.
 
SECTION 1.2 Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall,” (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including” and (k) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 1.3 Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 10.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
 
SECTION 1.4 UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
SECTION 1.5 Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6 References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
SECTION 1.7 Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
SECTION 1.8 Guaranty Obligations.  Unless otherwise specified, the amount of any
Guaranty Obligation shall be the lessor of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.
 
SECTION 1.9 Covenant Compliance Generally.  For purposes of determining
compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in a currency
other than Dollars (unless specifically referred to in this Agreement in such
other currency) will be converted to Dollars in a manner consistent with the
preparation of the financial statements of  the Borrower and its Subsidiaries
delivered pursuant to Section 6.1(a) or (b), as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.1, 7.2 and
7.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.9
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE II                      
 


 
TERM LOAN FACILITY
 
SECTION 2.1 Initial Term Loan.  Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make the Initial Term Loan
to the Borrower on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date.
 
SECTION 2.2 Procedure for Advance of Term Loan.
 
(a) Initial Term Loan.  The Borrower shall give the Administrative Agent an
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) prior to 11:00 a.m. on the Closing Date requesting that
the Term Loan Lenders make the Initial Term Loan as a Base Rate Loan on such
date (provided that the Borrower may request, no later than 11:00 a.m. three (3)
Business Days prior to the Closing Date, that the Lenders make the Initial Term
Loan as a LIBOR Rate Loan if the Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in Section
3.9 of this Agreement).  Upon receipt of such Notice of Borrowing from the
Borrower, the Administrative Agent shall promptly notify each Term Loan Lender
thereof.  Not later than 1:00 p.m. on the Closing Date, each Term Loan Lender
will make available to the Administrative Agent for the account of the Borrower,
at the Administrative Agent’s Office in immediately available funds, the amount
of such Initial Term Loan to be made by such Term Loan Lender on the Closing
Date.  The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Initial Term Loan in immediately available funds by
wire transfer to such Person or Persons as may be designated by the Borrower in
writing.
 
(b) Incremental Term Loans.  Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 3.13.
 
SECTION 2.3 Repayment of Term Loans.
 
(a) Initial Term Loan.  The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December
commencing June 30, 2014 as set forth below, except as the amounts of individual
installments may be adjusted pursuant to Section 2.4 hereof:
 
 
 

--------------------------------------------------------------------------------

 
FISCAL
 
PRINCIPAL
YEAR
PAYMENT DATE
INSTALLMENT ($)
 
June 30
875,000
2014
September 30
875,000
 
December 31
875,000
2015
March 31
875,000
June 30
875,000
September 30
875,000
December 31
875,000
2016
March 31
875,000
June 30
875,000
September 30
875,000
December 31
875,000
2017
March 31
875,000
June 30
875,000
September 30
875,000
December 31
875,000
2018
March 31
875,000
June 30
875,000
September 30
875,000
December 31
875,000
2019
March 31
875,000
June 30
875,000
September 30
875,000
December 31
875,000
2020
Initial Term Loan Maturity Date
329,875,000



If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Initial Term Loan Maturity Date.
 
(b) Incremental Term Loans, Extended Term Loans or Refinancing Term Loans.  The
amount of any such payment set forth in clause (a) above shall be adjusted to
account for the addition of any Incremental Term Loans, Extended Term Loans or
Refinancing Term Loans to contemplate (i) the reduction in the aggregate
principal amount of any Loans that were paid down in connection with the
incurrence of such Incremental Term Loans, Extended Term Loans or Refinancing
Term Loans, and (ii) any increase to payments to the extent and as required
pursuant to the terms of any applicable Lender Joinder Agreement, Extension
Amendment or Refinancing Amendment.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 2.4 Prepayments of Term Loans.
 
(a) Optional Prepayments.  The Borrower shall have the right at any time and
from time to time, without premium (except as set forth in Section 2.4(c)) or
penalty (except LIBOR breakage costs), to prepay the Term Loans, in whole or in
part, with prior written notice to the Administrative Agent substantially in the
form attached as Exhibit C (a “Notice of Prepayment”) not later than 11:00 a.m.
(i) on the same Business Day as each Base Rate Loan and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, specifying the date and amount of
repayment, whether the repayment is of LIBOR Rate Loans or Base Rate Loans or a
combination thereof, and if a combination thereof, the amount allocable to each
and the Class of the Loan to be prepaid, and if a combination thereof, the
amount allocable to each Class.  Each optional prepayment of the Term Loans
hereunder shall be in an aggregate principal amount of at least $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and shall be applied, on a
pro rata basis, to the outstanding principal installments of the Term Loan
(including, if applicable, any Incremental Term Loan, Extended Term Loan, or
Refinancing Term Loan) as directed by the Borrower.  Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9 hereof.  A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day.  The Administrative Agent shall promptly notify the
applicable Term Loan Lenders of each Notice of Prepayment.
 
(b) Mandatory Prepayments.
 
                (i)Debt Issuances.  (A) Subject to clause (B) hereof, the
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in clause (v) below in an amount equal to one hundred percent (100%)
of the aggregate Net Cash Proceeds from any Debt Issuance by any Credit Party or
any of its Subsidiaries or other Indebtedness not permitted pursuant to this
Agreement.  Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance; provided
that the Borrower shall not be required to comply with this Section 2.4(b)(i) to
the extent that such prepayment is prohibited by the ABL Facility.
 
(B) If the Borrower incurs or issues any Credit Agreement Refinancing
Indebtedness (other than solely by means of extending or renewing then existing
Credit Agreement Refinancing Indebtedness of the type described in clause (a),
(b) or (c) of the definition thereof without resulting in any Net
Cash  Proceeds), the Borrower shall make a mandatory principal prepayment
of  the Loans in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Credit Agreement Refinancing Indebtedness on the date such
Credit Agreement Refinancing Indebtedness is incurred or
issued.  Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.4(b)(i)(B) if
such prepayment would have resulted from the incurrence or issuance of Credit
Agreement Refinancing Indebtedness, which incurrence or issuance shall not be
consummated or shall otherwise be delayed.
 
                (ii)Asset Dispositions.  The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (v) below
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds in excess of $25.0 million from any Asset Disposition by any Credit
Party or any of its Subsidiaries (other than any Asset Disposition permitted
pursuant to, and in accordance with, Section 7.5(a), (b) or (c)).  Such
prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Asset Disposition by such Credit
Party or any of its Subsidiaries; provided that, so long as no Event of Default
has occurred and is continuing, no prepayment shall be required under this
Section 2.4(b)(ii) to the extent that such Net Cash Proceeds are reinvested in
assets used or useful in the business of the Borrower and its Subsidiaries
within twelve (12) months after receipt of such Net Cash Proceeds by such Credit
Party or such Subsidiary; provided, further, that any portion of such Net Cash
Proceeds not actually reinvested within such twelve (12) month period shall be
prepaid in accordance with this Section 2.4(b)(ii) on or before the last day of
such twelve (12) month period; provided, further, that the Borrower shall not be
required to comply with this Section 2.4(b)(ii) to the extent that such
prepayment is prohibited by the ABL Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
                (iii)Insurance and Condemnation Events.  The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in clause
(v) below in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds in excess of $25.0 million from any Insurance and Condemnation
Event by any Credit Party or any of its Subsidiaries.  Such prepayments shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
such Subsidiary; provided that, so long as no Event of Default has occurred and
is continuing, no prepayment shall be required under this Section 2.4(b)(iii) to
the extent that the Net Cash Proceeds are reinvested in assets used or useful in
the business of the Borrower and its Subsidiaries (a) within twelve (12) months
after receipt of such Net Cash Proceeds by such Credit Party or such Subsidiary
or ( b) if the Borrower enters into a legally binding commitment to reinvest
such Net Cash Proceeds within six (6) months after the receipt thereof, then
within twelve (12) months following the date of such legally binding commitment;
provided, further, that any portion of the Net Cash Proceeds not actually
reinvested according to the preceding shall be prepaid in accordance with this
Section 2.4(b)(iii) within three (3) Business Days after receipt of the written
demand of Administrative Agent; provided, that the Borrower shall not be
required to comply with this Section 2.4(b)(iii) to the extent that such
prepayment is prohibited by the ABL Credit Agreement.
 
                (iv)Excess Cash Flow.  After the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2014, provided that for
such Fiscal Year the only periods applicable shall be the quarters ended June
30, 2014, September 30, 2014 and December 31, 2014), within five (5) Business
Days after the earlier to occur of (x) the delivery of the financial statements
for such Fiscal Year and (y) the date on which the financial statements for such
fiscal year are required to be delivered pursuant to Section 6.1(a) and Section
6.2(a), the Borrower shall make mandatory principal prepayments of the Loans in
the manner set forth in clause (v) below in an amount equal to (a) fifty percent
(50%) of Excess Cash Flow, if any, for such Fiscal Year (or such shorter period
with respect to the Fiscal Year ending December 31, 2014)  if at the end of such
Fiscal Year the Borrower and its Subsidiaries maintain a Consolidated Senior
Secured Leverage Ratio that is greater than 2.50 to 1.00, (b) twenty five
percent (25%) of Excess Cash Flow, if any, for such Fiscal Year (or such shorter
period with respect to the Fiscal Year ending December 31, 2014) if at the end
of such Fiscal Year the Borrower and its Subsidiaries maintain a Consolidated
Senior Secured Leverage Ratio that is equal to or less than 2.50 to 1.00 and
greater than 1.75 to 1.00 and (c) zero percent (0%) of Excess Cash Flow, if any,
for such Fiscal Year (or such shorter period with respect to the Fiscal Year
ending December 31, 2014) if at the end of such Fiscal Year the Borrower and its
Subsidiaries maintain a Consolidated Senior Secured Leverage Ratio that is equal
to or less than 1.75 to 1.00; provided, that the Borrower shall not be required
to comply with this Section 2.4(b)(iv) to the extent that such prepayment is
prohibited by the ABL Credit Agreement.
 
                (v)Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders.  All such mandatory prepayments of the
Term Loans shall be applied to the remaining scheduled amortization payments in
direct order of maturity.
 
                (vi)No Reborrowings.  Amounts prepaid under the Term Loan
pursuant to this Section may not be reborrowed.  Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9.
 
 
 

--------------------------------------------------------------------------------

 
                (vii)No Adverse Tax Consequences.  (A) To the extent that any of
or all the Net Cash Proceeds of any Asset Disposition by a Foreign Subsidiary
giving rise to a prepayment pursuant to Section 2.4(b)(ii) (a “Foreign Asset
Disposition”), the Net Cash Proceeds of any Insurance and Condemnation Event
from a Foreign Subsidiary giving rise to a prepayment pursuant to Section
2.4(b)(iii) (a “Foreign Insurance and Condemnation Event”), or Excess Cash Flow
from a Foreign Subsidiary giving rise to a prepayment pursuant to Section
2.4(b)(iv) (a “Foreign Excess Cash Flow”) are prohibited or delayed by
applicable local law from being repatriated to the Borrower obliged to make a
payment hereunder, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to prepay Loans at the times
provided in the relevant clauses of this Section.  Instead, such amounts may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the Borrower obliged to
make a payment hereunder and once such repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be promptly effected and such repatriated Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three (3) Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the prepayment of the
Loans pursuant to this Section to the extent provided herein and (B) to the
extent that Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Asset Disposition or any Foreign
Insurance and Condemnation Event or Foreign Excess Cash Flow would have a
material adverse tax cost consequence (taking into account any foreign tax
credit or benefit received in connection with such repatriation) with respect to
such Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date on which any
Net Cash Proceeds from any Foreign Asset Disposition or Foreign Insurance and
Condemnation Event or Excess Cash Flow so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to Section
2.4(b)(ii), (b)(iii) or (b)(iv), as applicable,  (x) the Borrower applies an
amount equal to such Net Cash Proceeds or Excess Cash Flow less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated, to such reinvestments or
prepayments less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Foreign Subsidiary, (or, if less, the Net Cash
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Subsidiary.
 
(c) Call Premium.  In the event that, on or prior to the first anniversary of
the Closing Date, the Borrower (x) prepays any Term Loans pursuant to Section
2.4(a) or prepays, repays or refinances any Term Loans pursuant to Section
2.4(b)(i) or (y) effects any amendment, modification or waiver of, or consent
under, this Agreement resulting in a Repricing Transaction, the Borrower shall
pay to the Administrative Agent, for the ratable account of each applicable Term
Loan Lender, (i) in the case of clause (x), a premium (the “Prepayment Premium”)
of 1.00% of the aggregate principal amount of the Term Loans so prepaid, repaid
or refinanced on or prior to the first anniversary of the Closing Date and (ii)
in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Term Loans that are the subject of such Repricing
Transaction outstanding immediately prior to any such amendment, modification or
waiver occurring on or prior to the first anniversary of the Closing Date.  All
such amounts shall be due and payable on the date of effectiveness of the
relevant repayment or prepayment pursuant to Section 2.04(a) or Section
2.04(b)(i) or within three (3) Business Days of the effectiveness of such
Repricing Transaction.
 
ARTICLE III                                
 


 
GENERAL LOAN PROVISIONS
 
SECTION 3.1 Interest.
 
(a) Interest Rate Options.  Subject to the provisions of this Section, at the
election of the Borrower, the Term Loans shall bear interest at (A) the Base
Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.9 of this Agreement).  The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 3.2.  Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.  Without limiting the foregoing, the Borrower may
designate a portion of the Term Loan to be a Base Rate Loan, and the remaining
portion of the Term Loan to be one or more LIBOR Rate Loans.
 
 
 

--------------------------------------------------------------------------------

 
(b) Interest Periods.  In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 3.2, as applicable, shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1) week or one (1), two (2),
three (3) or six (6) months or, if agreed by all of the relevant Lenders, twelve
(12) months; provided that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(iv) no Interest Period shall extend beyond the Maturity Date, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 2.3 without
payment of any amounts pursuant to Section 3.9; and
 
(v) there shall be no more than ten (10) Interest Periods in effect at any time.
 
(c) Default Rate.  Subject to Section 8.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 8.1(a), (b), (i)
or (j), or (ii) at the election of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, (A) the Borrower shall no
longer have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Margin) then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans or
such other Obligations arising hereunder or under any other Loan Document and
(D) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.
 
(d) Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2014; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, quarterly in arrears.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
 
 
 

--------------------------------------------------------------------------------

 
(e) Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
SECTION 3.2 Notice and Manner of Conversion or Continuation of Loans
 
.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit D (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.  The Administrative Agent shall promptly notify the affected Lenders of
such Notice of Conversion/Continuation.
 
SECTION 3.3 Fees.  (a) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Engagement Letter.
 
(b)           The Borrower shall pay to the Lenders, a fee equal to 0.5% of the
stated principal amount of the Initial Term Loans made on the Closing Date,
which may take the form of upfront fees or original issue discount, for the
ratable benefit of the Lenders. Such fee will be in all respects fully earned,
due and payable on the Closing Date and non-refundable thereafter.
 
SECTION 3.4 Manner of Payment.  Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m.  on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever.  Any
payment received after such time but before 2:00 p.m.  on such day shall be
deemed a payment on such date for the purposes of Section 8.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 2:00 p.m.  shall be deemed to have been made on
the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage in respect of the relevant Credit Facility (or other
applicable share as provided herein) of such payment and shall wire advice of
the amount of such credit to each Lender.  Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Section
3.9, 3.10, 3.11 or 10.3 shall be paid to the Administrative Agent for the
account of the applicable Lender.  Subject to Section 3.1(b)(ii), if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.5 Evidence of Indebtedness.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Term Loan Note, which shall evidence such Lender’s Term Loans, in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.
 
SECTION 3.6 Adjustments.  If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Section 3.9, 3.10, 3.11 or 10.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any of its Subsidiaries
(as to which the provisions of this paragraph shall apply).
 
 
 

--------------------------------------------------------------------------------

 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 3.7 Obligations of Lenders.
 
(a) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, prior to 12:00 noon on the date of such borrowing  and (ii)
otherwise prior to the proposed date of any borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the daily average Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
 
(b) Nature of Obligations of Lenders Regarding Extensions of Credit.  The
obligations of the Lenders under this Agreement to make the Loans are several
and are not joint or joint and several.  The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.
 
SECTION 3.8 Changed Circumstances.
 
(a) Circumstances Affecting LIBOR Rate Availability.  In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans during such Interest
Period, then the Administrative Agent shall promptly give notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and (i)
in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon (subject to Section
3.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(ii) in the case of Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period.
 
 
 

--------------------------------------------------------------------------------

 
(b) Laws Affecting LIBOR Rate Availability.  If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
 
SECTION 3.9 Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable sole discretion, based upon the assumption that
such Lender funded its Commitment Percentage of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems reasonably appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.10 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);
 
(ii) subject any Recipient to any Taxes (other than Excluded Taxes, or any
Indemnified Taxes or Other Taxes indemnifiable under Section 3.11) or
 
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly pay to any such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered; provided that any such Lender or Recipient
will not be entitled to compensation for any such additional costs incurred or
reduction suffered if it is not the general policy or practice of such Lender or
Recipient to demand it in similar circumstances under comparable provisions of
other credit agreements.
 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time upon written request of such Lender the Borrower shall promptly pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered; provided that
any such Lender or Lender’s holding company will not be entitled to compensation
for any such reduction suffered if it is not the general policy or practice of
such Lender or such Lender’s holding company to demand it in similar
circumstances under comparable provisions of other credit agreements.
 
(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.11 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by any Credit Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law.  If any Applicable Law requires the
deduction or withholding of any Tax from any such payment (as determined in the
good faith discretion of any Credit Party or an applicable withholding agent),
then the applicable Credit Party or other applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax or an Other Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including any such
deductions or withholdings applicable to additional sums payable under this
Section 3.11) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c) Indemnification by the Credit Parties.  The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes payable or paid by such Recipient on or
attributable to any payment under or with respect to any Loan Document, and any
Other Taxes payable or paid by such Recipient (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.11), and any reasonable expenses arising therefrom or with respect
thereto.  A certificate as to the amount of such payment or liability prepared
in good faith and delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of another Recipient, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Credit Party making such payment shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Status of Lenders.  (i)  Each Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, any properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
                (ii)Without limiting the generality of the foregoing,
 
(A)           any U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a U.S.
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals (or more if reasonably requested by the Borrower or the Administrative
Agent) of IRS Form W-9 (or any successor forms) certifying that such Lender is
exempt from U.S. federal backup withholding;
 
 
 

--------------------------------------------------------------------------------

 
(B)           any Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
originals of whichever of the following is applicable:
 
                (i)in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, executed originals of
IRS Form W-8BEN (or any successor forms) establishing an exemption from, or
reduction in, U.S. federal withholding Tax;
 
                (ii)executed originals of IRS Form W-8ECI (or any successor
forms);
 
                (iii)in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 871(h) or Section 881(c) of
the Code, (x) a certificate substantially in the form of Exhibit H-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and that no interest
payments are considered effectively connected with a U.S. trade or business of
such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or any successor forms); or
 
                (iv)to the extent a Foreign Lender is not the beneficial owner
(e.g., where the Foreign Lender is a partnership or has assigned its beneficial
ownership to a Participant), executed originals of IRS Form W-8IMY (or any
successor forms), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and not a
participating Lender and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
 
(C)           any Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two executed originals (or more if reasonably requested by the Borrower
or the Administrative Agent) of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
 
 

--------------------------------------------------------------------------------

 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.
 
                (iii)Each Lender agrees that if any form, certification or other
documentation it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form, certification or other documentation
promptly or promptly notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.
 
                (iv)Notwithstanding any other provision of this Section 3.11(e),
a Lender shall not be required to deliver any documentation that such Lender is
not legally eligible to deliver.
 
(f) Treatment of Certain Refunds.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section 3.11 (including by the payment of additional amounts pursuant to
this Section 3.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(g) Survival.  Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
SECTION 3.12 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.11, then such Lender shall, at the request of the
Borrower, use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.10 or Section 3.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
 
 

--------------------------------------------------------------------------------

 
(b) Replacement of Lenders.  If (x) any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.12(a), (y) if
any Lender is a Non-Consenting Lender or (z) any Lender refuses to make an
Extension Election pursuant to Section 3.15, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.10), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.10 or 3.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.10;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.10 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(iv) such assignment does not conflict with Applicable Law; and
 
(v) in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 3.13 Incremental Term Loans.
 
(a) At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental Term
Loan Commitment”) to make an incremental term loan (any such incremental term
loan, an “Incremental Term Loan”); provided that the total aggregate amount for
all such Incremental Term Loan Commitments shall not (as of any date of
incurrence thereof) exceed (x) an amount equal to $100.0 million plus (y) up to
an unlimited amount of Incremental Term Loans so long as, in the case of this
clause (y), after giving effect to such Incremental Term Loan, the Consolidated
Senior Secured Leverage Ratio (calculated for such purposes assuming that any
Credit Agreement Refinancing Indebtedness in respect of any Incremental Term
Loans is at all times secured whether or not secured) does not exceed 2.50 to
1.00.  Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Borrower proposes that any Incremental Term Loan Commitment
shall be effective, which shall be a date not less than ten (10) Business Days
after the date on which such notice is delivered to Administrative Agent.  The
Borrower may invite any Lender, any Affiliate of any Lender and/or any Approved
Fund, and/or any other Person reasonably satisfactory to the Administrative
Agent, to provide an Incremental Term Loan Commitment (any such Person, an
“Incremental Lender”).  Any Lender or any Incremental Lender offered or
approached to provide all or a portion of any Incremental Term Loan Commitment
may elect or decline, in its sole discretion, to provide such Incremental Term
Loan Commitment.  Any Incremental Term Loan Commitment shall become effective as
of such Increased Amount Date; provided that:
 
 
 

--------------------------------------------------------------------------------

 
(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Term Loan Commitment, (2)
the making of any Incremental Term Loans  pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;
 
(ii) solely with respect to Incremental Term Loan Commitments to be provided in
accordance with Section 3.13(a)(y), the Administrative Agent and the Lenders
shall have received from the Borrower a compliance certificate of the chief
financial officer or treasurer in form reasonably acceptable to the
Administrative Agent demonstrating that the Borrower will be in compliance on a
Pro Forma Basis with a Consolidated Senior Secured Leverage Ratio of 2.50 to
1.00 both before and after giving effect to (1) any Incremental Term Loan
Commitment, (2) the making of any Incremental Term Loans pursuant thereto and
(3) any Permitted Acquisition consummated in connection therewith;
 
(iii) the proceeds of any Incremental Term Loans  shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);
 
(iv) each Incremental Term Loan Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;
 
(v) in the case of each Incremental Term Loan (the terms of which shall be set
forth the relevant Lender Joinder Agreement):
 
(x)           such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Borrower, but will not in any event
have a shorter average life to maturity than the remaining average life to
maturity of the Initial Term Loan or a maturity date earlier than the Initial
Term Loan Maturity Date;
 
(y)           the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Borrower on the applicable Increased
Amount Date; provided that if the Applicable Margin in respect of any
Incremental Term Loan exceeds the Applicable Margin for the Initial Term Loan by
more than 0.50%, then the Applicable Margin for the Initial Term Loan shall be
increased so that the Applicable Margin in respect of such Initial Term Loan is
equal to the Applicable Margin for the Incremental Term Loan minus 0.50%;
provided, further, that in determining the Applicable Margin(s) applicable to
each Incremental Term Loan and the Applicable Margin(s) for the Initial Term
Loan, (1) original issue discount (“OID”) or upfront fees (which shall be deemed
to constitute like amounts of OID) payable by the Borrower to the Lenders under
such Incremental Term Loan or the Initial Term Loan in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on assumed four-year life to maturity) and (2) customary arrangement or
commitment fees payable to any lead arranger (or its affiliates) in connection
with the Initial Term Loan or to one or more arrangers (or their affiliates) of
any Incremental Term Loan shall be excluded (it being understood that the
effects of any and all interest rate floors shall be included in determining
Applicable Margin(s) under this provision); and
 
 
 

--------------------------------------------------------------------------------

 
(z)           except as provided above, all other terms and conditions
applicable to any such Incremental Term Loan shall, except to the extent
otherwise provided in this Section 3.13, be identical to the terms and
conditions applicable to the Initial Term Loan;
 
(vi) any Incremental Lender making any Incremental Term Loan shall be entitled
to the same voting rights as the existing Term Loan Lenders under the Term Loan
Facility and each Incremental Term Loan shall receive proceeds of prepayments on
the same basis as the Initial Term Loan (such prepayments to be shared pro rata
on the basis of the original aggregate funded amount thereof among the Initial
Term Loan and the Incremental Term Loans);
 
(vii) such Incremental Term Loan Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.13); and
 
(viii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Term Loan) reasonably requested by
Administrative Agent in connection with any such transaction.
 
(b) (i)  The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.
 
                (ii)The Incremental Lenders shall be included in any
determination of the Required Lenders, and the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
 
(c) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make an
Incremental Term Loan to the Borrower in an amount equal to its Incremental Term
Loan Commitment and shall become a Term Loan Lender hereunder with respect to
such Incremental Term Loan Commitment and the Incremental Term Loan made
pursuant thereto.
 
SECTION 3.14 Refinancing Amendments.
 
(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this Section 3.14(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans or Refinancing
Term Commitments pursuant to a Refinancing Amendments.
 
 
 

--------------------------------------------------------------------------------

 
(b) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 3.14(a) shall be in an aggregate principal amount that is (x) not less
than $5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
 
(c) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 3.14, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.
 
(d) The Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Refinancing Amendment) reasonably requested by
Administrative Agent in connection with any such transaction.
 
SECTION 3.15 Extension of Term Loans.
 
(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of a given Class (each, an “Existing Term Loan
Tranche”) be amended to extend the scheduled maturity date(s) with respect to
all or a portion of any principal amount of such Term Loans (any such Term Loans
which have been so amended, “Extended Term Loans”) and to provide for other
terms consistent with this Section 3.15.  In order to establish any Extended
Term Loans, the Borrower shall provide a notice to the Administrative Agent
(each, an “Extension Request”) who shall provide a copy of such notice to each
of the Lenders under the applicable Existing Term Loan Tranche setting forth the
proposed terms of the Extended Term Loans to be established, which shall (x) be
identical as offered to each Lender under such Existing Term Loan Tranche
(including as to the proposed interest rates and fees payable but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the Lenders) and offered pro rata to each Lender under
such Existing Term Loan Tranche and (y) be substantially identical to, or (taken
as a whole) no more favorable to the Extending Term Lenders than those
applicable to the Existing Term Loan Tranche subject to such Extension Request
(as reasonably determined by the Borrower), including: (i) all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal of
the Existing Term Loan Tranche, to the extent provided in the applicable
Extension Amendment; provided, however, that at no time shall there be Classes
of Term Loans hereunder (including Refinancing Term Loans and Extended Term
Loans) which have more than five different Maturity Dates; (ii) the All-In
Yield, pricing, optional redemptions and prepayment with respect to the Extended
Term Loans (whether in the form of interest rate margin, upfront fees, OID or
otherwise) may be different than the All-In Yield, pricing, optional prepayments
and redemptions and, mandatory repayments for the Existing Term Loan Tranche, in
each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
(but are not required to) have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Term Loans may be optionally
prepaid prior to the date on which all other Term Loans hereunder with an
earlier final stated maturity are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of all such other
Term Loans; provided, however, that (A) no Event of Default shall have occurred
and be continuing at the time an Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Term Loans of a
given Extension Series at the time of establishment thereof be earlier than the
then Latest Maturity Date of any other Term Loans hereunder, (C) the Weighted
Average Life to Maturity of any Extended Term Loans of a given Extension Series
at the time of establishment thereof shall be no shorter (other than by virtue
of amortization or prepayment of such Indebtedness prior to the time of
incurrence of such Extended Term Loans) than the remaining Weighted Average Life
to Maturity of the applicable Existing Term Loan Tranche, (D) all documentation
in respect of such Extension Amendment shall be consistent with the foregoing,
(E) any Extended Term Loans may participate on a pro rata basis or less than a
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Request and (F) such Extended Term Loans (and the Liens
securing the same and any prepayments thereof) shall be permitted by the terms
of the ABL Credit Agreement and the Intercreditor Agreement, or the ABL
Administrative Agent (with the consent of the required lenders under the ABL
Credit Agreement) otherwise provides written consent thereto (in each case, to
the extent the ABL Credit Agreement and the Intercreditor Agreement are then in
effect).  Any Extended Term Loans amended pursuant to any Extension Request
shall be designated a series (each, an “Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionally
increased).  Each Extension Series of Extended Term Loans incurred under this
Section 3.15 shall be in an aggregate principal amount that is not less than
$5,000,000 (or, if less, the entire principal amount of the Indebtedness being
extended pursuant to this Section 3.15(a)).
 
 
 

--------------------------------------------------------------------------------

 
(b) The Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the Existing Term Loan
Tranche are requested to respond (or such shorter period as agreed by the
Administrative Agent) and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent and the Borrower, in
each case acting reasonably to accomplish the purposes of this
Section 3.15.  Subject to Section 3.12, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans pursuant to any Extension Request.  Any Lender holding
a Loan under an Existing Term Loan Tranche wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Extension
Request amended into Extended Term Loans (each, an “Extending Term Lender”)
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche which it has elected to request be
amended into Extended Term Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent).  In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche in
respect of which applicable Lenders shall have accepted the relevant Extension
Request exceeds the amount of Extended Term Loans requested to be extended
pursuant to the Extension Request, Term Loans subject to Extension Elections
shall be amended to Extended Term Loans on a pro rata basis (subject to rounding
by the Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans included in each such Extension Election.
 
 
 

--------------------------------------------------------------------------------

 
(c) Extended Term Loans shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Term Lender providing an Extended Term Loan thereunder,
which shall be consistent with the provisions set forth in Section 3.15(a) above
(but which shall not require the consent of any other Lender).  The
effectiveness of any Extension Amendment shall be subject to the satisfaction
(or waiver) on the date thereof of such conditions as the Administrative Agent,
the Borrower and such Lenders may agree and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates reasonably satisfactory
to the Administrative Agent and (ii) reaffirmation agreements and/or such
amendments to the Collateral Agreement as may be reasonably requested by the
Administrative Agent in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Loan Documents.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.3 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.3), (iii) modify the prepayments set forth in
Section 2.4 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 3.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.
 
ARTICLE IV                                
 


 
CONDITIONS OF CLOSING AND BORROWING
 
SECTION 4.1 Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loan
is subject to the satisfaction of each of the following conditions:
 
(a) Executed Loan Documents.  This Agreement, a Term Loan Note in favor of each
Lender requesting a Term Loan Note, the Security Documents and the Perfection
Certificate, together with any other applicable Loan Documents (including the
Intercreditor Agreement), shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.
 
(b) Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate.  A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2012, no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect; and (E)  each of
the Credit Parties, as applicable, has satisfied each of the conditions set
forth in Section 4.1.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.1(b)(iii).
 
(iii) Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
 
(iv) Opinions of Counsel.  Favorable opinions of New York and Illinois counsel
to the Credit Parties addressed to the Administrative Agent and the Lenders with
respect to the Credit Parties, the Loan Documents and such other matters as the
Lenders shall request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the addressees thereof).
 
(c) Personal Property Collateral.
 
(i) Filings and Recordings.  The Administrative Agent shall have received all
filings (including UCC financing statements in appropriate form for filing under
the UCC) and recordations that are necessary to perfect the security interests
of the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected Liens thereon .
 
(ii) Pledged Collateral.  The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
and (B) each original promissory note pledged pursuant to the Security Documents
together with an undated endorsement for each such promissory note duly executed
in blank by the holder thereof.
 
(iii) Lien Search.  The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory to the Administrative Agent as of a recent date, made
against the Credit Parties under the UCC (or applicable judicial docket) as in
effect in each jurisdiction in which filings or recordations under the Uniform
Commercial Code should be made to evidence or perfect security interests in all
assets of such Credit Party indicating among other things that the assets of
each such Credit Party are free and clear of any Lien (except for Permitted
Liens).
 
 
 

--------------------------------------------------------------------------------

 
(iv) Hazard and Liability Insurance.  The Administrative Agent shall have
received evidence of property hazard, business interruption and general
liability insurance, confirmation of payment of all insurance premiums for the
current policy year of each (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee as its interest may appear on all
policies for property hazard insurance and as additional insured on all policies
for general liability insurance.
 
(d) Consents; Defaults.
 
(i) Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals reasonably necessary (or any other material consents as determined in
the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
 
(ii) No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
 
(e) Financial Matters.
 
(i) Financial Condition/Solvency Certificate.  The Borrower shall have delivered
to the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of the Borrower, that (A) after giving effect to the Transactions, each
Credit Party and each Subsidiary thereof is each Solvent and (B) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries.
 
(ii) Payment at Closing.  The Borrower shall have paid (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in Section
3.3 and any other accrued and unpaid fees or commissions due hereunder or under
any Loan Document, (B) all reasonable fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and (C)
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
(f) Miscellaneous.
 
(i) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.2.
 
(ii) Existing Indebtedness.  Promptly following the Closing Date, Borrower may,
or may cause its Subsidiaries to, as applicable, apply a portion of the Loan
proceeds to repay indebtedness under the European Revolving Credit Facility, the
ABL ‎Credit Agreement and the Contran Note.
 
(iii) PATRIOT Act.  The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.
 
(iv) Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent.  The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
ARTICLE V                      
 
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date, that:
 
SECTION 5.1 Organization; Power; Qualification.  Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization.  The jurisdictions in which each Credit Party is organized and
qualified to do business as of the Closing Date are described on Schedule 5.1.
 
SECTION 5.2 Ownership.  Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 5.2.  All outstanding shares that are part of the
Collateral have been duly authorized and validly issued and are fully paid and
non-assessable and not subject to any preemptive or similar rights, except as
described in Schedule 5.2.  The shareholders or other owners, as applicable, of
each Credit Party and its Subsidiaries and the number of shares that are part of
the Collateral that are owned by each as of the Closing Date are described on
Schedule 5.2.  As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or require the issuance of Capital Stock of any Credit
Party or any Subsidiary thereof, except as described on Schedule 5.2.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5.3 Authorization Enforceability.  Each Credit Party has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party in accordance with their
respective terms.  This Agreement and each of the other Loan Documents have been
duly executed and delivered by the duly authorized officers of each Credit Party
that is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
SECTION 5.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by each Credit Party of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Approval or such violation could reasonably be expected to have a
Material Adverse Effect, (b) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (c) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (d)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person other than
Permitted Liens or (e) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than (i)
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC and (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office.
 
SECTION 5.5 Compliance with Law; Governmental Approvals.  Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.6 Tax Returns and Payments.  Except for failures that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
Each Credit Party and each Subsidiary thereof has duly filed or caused to be
filed all federal, state, local and other Tax returns and information reports
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal, state, local and other Taxes upon it and its
property, income, profits and assets which are due and payable (including in its
capacity as withholding agent) (other than any amount the validity of which is
currently being contested in good faith by appropriate proceedings diligently
conducted that stay the enforcement of the tax in question and with respect to
which adequate reserves in accordance with GAAP have been provided for on the
books of the relevant Credit Party).  There is no ongoing or proposed or, to the
knowledge of the Borrower pending Tax audit, examination, assessment, deficiency
or other claim or proceeding of any Credit Party or any Subsidiary thereof,
except in each case, for any audit, examination, assessment, deficiency or other
claim or proceeding which could not reasonably be expected to have a Material
Adverse Effect.  There are adequate charges, accruals and reserves (in
accordance with GAAP) on the books of each Credit Party in respect of all Taxes.
 
SECTION 5.7 Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.8 Environmental Matters.  Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:
 
(a) The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain any Hazardous Materials in
amounts or concentrations which constitute a violation of applicable
Environmental Laws;
 
(b) No Credit Party nor any Subsidiary thereof has received any written notice
of an Environmental Claim, nor does any Credit Party or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened; and
 
(c) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by any Credit Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under applicable Environmental Laws, nor have any Hazardous
Materials been released, discharged, generated, treated, stored or disposed of
at, on or under any of such properties in violation of, or in a manner that
could give rise to liability under any applicable Environmental Laws.
 
SECTION 5.9 Employee Benefit Matters.
 
(a) As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 5.9;
 
(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired.  No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
 
 
 

--------------------------------------------------------------------------------

 
(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;
 
(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code;
 
(e) No Termination Event, or similar event with respect to a Foreign Plan, has
occurred or is reasonably expected to occur;
 
(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by any Credit Party or any ERISA
Affiliate, (ii) any Pension Plan or (iii) any Multiemployer Plan;
 
(g) Each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Law and has been maintained, where
required, in good standing with applicable Governmental Authorities except to
the extent that the failure to comply therewith could not reasonably be expected
to have a Material Adverse Effect.  Neither any Credit Party nor any Subsidiary
thereof has incurred any obligation in an amount that could reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Plan.
 
SECTION 5.10 Margin Stock.  No Credit Party thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any of the Loans will be
used for purchasing or carrying margin stock or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
such Board of Governors.  Following the application of the proceeds of each
Extension of Credit, not more than twenty-five percent (25%) of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 5.2 or Section 5.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock.”  If requested by any
Lender (through the Administrative Agent) or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5.11 Government Regulation.  No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and no Credit Party nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.
 
SECTION 5.12 Material Contracts.  Schedule 5.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Subsidiary
thereof in effect as of the Closing Date relating to the Collateral.  Other than
as set forth in Schedule 5.12, each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  To the extent requested by the Administrative Agent, each Credit Party
and each Subsidiary thereof has delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 5.12
or any other Schedule hereto.  No Credit Party nor any Subsidiary thereof (nor,
to the knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.
 
SECTION 5.13 Employee Relations.  No Credit Party is party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 5.13.  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.14 Burdensome Provisions.  The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.  No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary, in each case other than existing under or by reason of
the European Revolving Credit Facility and the Loan Documents, or Applicable
Law.
 
SECTION 5.15 Financial Projections.  The projections delivered pursuant to
Section 4.1(e)(i) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and  that
actual results may differ from the projected results.
 
SECTION 5.16 No Material Adverse Change.  Since December 31, 2012, there has
been no material adverse change in the properties, business, operations,
prospects, or condition (financial or otherwise) of the Borrower and its
Subsidiaries and no event has occurred or condition arisen, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 5.17 Solvency.  The Credit Parties, on a Consolidated basis, are
Solvent.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5.18 Titles to Properties.  Each Credit Party has such title to the real
property owned or leased by it as is necessary or desirable to the conduct of
its business and valid and legal title to all of its personal property and
assets.
 
SECTION 5.19 Litigation.  Except as set forth on Schedule 5.19, there are no
actions, suits or proceedings pending nor, to the knowledge of the Borrower,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.20 PATRIOT Act; OFAC; FCPA.
 
(a) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
PATRIOT Act.
 
(b) None of the Borrower, any Subsidiary Guarantor nor, to the knowledge of the
Borrower, any director or officer of the Borrower or any Subsidiary Guarantor is
subject to any U.S. sanctions administered by OFAC; and the Borrower will not
knowingly use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person subject to any U.S. sanctions administered by OFAC.
 
(c) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977 (Pub. L. No. 95-213, §§ 101-104), as amended.
 
SECTION 5.21 Absence of Defaults.  No event has occurred or is continuing (a)
which constitutes a Default or an Event of Default, or (b) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Credit Party or any Subsidiary thereof under
any Material Contract or judgment, decree or order to which any Credit Party or
any Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor.
 
SECTION 5.22 Senior Indebtedness Status.  The Obligations of each Credit Party
under this Agreement and each of the other Loan Documents ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness and all senior
unsecured Indebtedness of such Person.
 
SECTION 5.23 Investment Bankers’ and Similar Fees.  No Credit Party has any
material obligation to any Person in respect of any finders’, brokers’,
investment banking or other similar fee in connection with any of the
Transactions.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 5.24 Disclosure.  The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No financial statement, material report, material certificate or other
material information furnished (whether in writing or orally) by or on behalf of
any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and  that
actual results may differ from the projected results.
 
SECTION 5.25 Security Documents.
 
(a) Collateral Agreement.  The Collateral Agreement is effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Collateral
pledged or granted pursuant to the Collateral Agreement (the “Collateral
Agreement Collateral”) and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 7 to the
Perfection Certificate and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Collateral
Agreement), the Liens created by the Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral Agreement Collateral (other than such Collateral
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Liens.
 
(b) Valid Liens.  Each Security Document delivered pursuant to Section 4.1(a)
will, upon execution and delivery thereof, be effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Credit Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
 
SECTION 5.26 Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower or, to the extent the Borrower and Subsidiary Guarantors are
insured by insurance companies that are Affiliates of the Borrower, said
insurance is backed by financially sound and reputable reinsurers, in each case
in such amounts with such deductibles and covering such risks as is deemed
appropriate by Borrower.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI                            
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:
 
SECTION 6.1 Financial Statements.  The Borrower shall deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
 
(a) Annual Financial Statements.  As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof or no later than the date of any required public filing thereof,
including any extension, if such date is more than ninety (90) days) after the
end of each Fiscal Year (commencing with the Fiscal Year ended December 31,
2013), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year.  Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.
 
(b) Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof, or no later than the date of any required public filing thereof,
including any extension, if such date is more than forty-five (45) days) after
the end of the first three fiscal quarters of each Fiscal Year (commencing with
the fiscal quarter ended March 31, 2014), an unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, retained earnings and
cash flows, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer or treasurer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
 
SECTION 6.2 Certificates; Other Reports.  The Borrower shall deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
 
 

--------------------------------------------------------------------------------

 
(a) at each time financial statements are delivered pursuant to Section 6.1(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Certificate with respect to the Borrower and
its Subsidiaries;
 
(b) concurrently with the delivery of financial statements pursuant to
Section 6.1(a), deliver to the Administrative Agent and the Collateral Agent a
certificate of a Financial Officer providing notice of the creation or
acquisition of any Subsidiary and which sets forth any Capital Stock that shall
be, or which has been, pledged pursuant to Section 6.14 and, to the extent
relating to ABL Priority Collateral, any perfection certificate supplement or
other notification that has been delivered to the ABL Collateral Agent with
respect thereto;
 
(c) promptly upon receipt thereof, copies of all final reports, if any,
submitted to Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
 
(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of Indebtedness of any Credit Party in excess of
the Threshold Amount (other than with respect to the European Revolving Credit
Facility) pursuant to the terms of any indenture, loan or credit or similar
agreement;
 
(e) promptly after the assertion or occurrence thereof, notice of any
Environmental Claims related in any way to any Credit Party or any Subsidiary
that could reasonably be expected to have a Material Adverse Effect;
 
(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof that could
reasonably be expected to have a Material Adverse Effect;
 
(g) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
 
(h) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.  Documents required
to be delivered pursuant to Section 6.1(a) or (b) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 10.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.
 
 
 

--------------------------------------------------------------------------------

 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC.”
 
SECTION 6.3 Notice of Litigation and Other Matters.  Promptly (but in no event
later than ten (10) Business Days after any Responsible Officer of any Credit
Party obtains knowledge thereof) the Borrower shall notify the Administrative
Agent in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):
 
(a) the occurrence of any Default or Event of Default;
 
(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
 
(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
Environmental Claims which in any such case could reasonably be expected to have
a Material Adverse Effect;
 
(d) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against any Credit Party or any Subsidiary thereof;
 
(e) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound which could reasonably be expected to have a Material Adverse Effect;
 
 
 

--------------------------------------------------------------------------------

 
(f) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) with respect to any Pension Plan, a failure to
satisfy the minimum funding standard under Section 412 of the Code or Section
302 of ERISA, (iii) all notices received by any Credit Party or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iv) all notices received by
any Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA and (v) the Borrower obtaining knowledge or reason to know that
any Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA; and
 
(g) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
 
SECTION 6.4 Preservation of Corporate Existence and Related Matters.  Except as
permitted by Section 7.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.5 Maintenance of Property and Licenses.
 
(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear and casualty excepted, all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
 
(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted.
 
SECTION 6.6 Insurance.  Maintain property hazard and business interruption
insurance with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as is deemed appropriate by
Borrower and as may be required by Applicable Law.  All such insurance shall,
(a) provide that no cancellation or material modification thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder as its interest may appear and (c)  name the
Administrative Agent as lender’s loss payee as its interest may appear.  On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its request information in reasonable detail as to the insurance then
in effect, stating the names of the insurance companies, the amounts of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 6.7 Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
 
SECTION 6.8 Payment of Taxes and Other Obligations.  Pay (a) all Taxes (whether
or not shown on a Tax return) that may be levied or assessed upon it or any of
its Property and (b) all other indebtedness, obligations and liabilities in
accordance with customary trade practices; provided, that the Credit Parties may
contest any item described in clauses (a) or (b) of this Section in good faith
by appropriate proceedings diligently conducted so long as adequate reserves are
maintained with respect thereto in accordance with GAAP and the failure to make
payment pending such contest could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
 
SECTION 6.9 Compliance with Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 6.10 Environmental Laws.  In addition to and without limiting the
generality of Section 6.9 and except where the failure to so comply could not
reasonably be expected  to have a Material Adverse Effect, (a) comply with all
applicable Environmental Laws and obtain and comply with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all final
nonappealable orders and directives of any Governmental Authority under
applicable Environmental Laws.
 
SECTION 6.11 Compliance with ERISA.  In addition to and without limiting the
generality of Section 6.9, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code.
 
SECTION 6.12 Compliance with Agreements.  Comply in all respects with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business including, without limitation, any Material
Contract, except as could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 6.13 Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, final management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at the expense of the Borrower at any time without
advance notice.  Upon the request of the Administrative Agent or the Required
Lenders, participate in a meeting of the Administrative Agent and Lenders once
during each Fiscal Year, which meeting will be held at the Borrower’s corporate
offices (or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 6.14 Additional Subsidiaries.
 
(a) Additional Subsidiaries.
 
                (i)(A) deliver a notice to the Administrative Agent of the
creation or acquisition of any Subsidiary and (B) promptly thereafter (and in
any event within thirty (30) days after such creation or acquisition) cause such
Person that is a Material Domestic Subsidiary to become a Subsidiary Guarantor
by delivering to the Administrative Agent a duly executed supplement to the
Subsidiary Guaranty Agreement or such other document as the Administrative Agent
shall deem reasonably appropriate for such purpose; provided that clause (i)(B)
shall not be applicable where a Guaranty Obligation of the Term Loan Facility by
such Subsidiary would result in material adverse tax consequences to the
Borrower or its Subsidiaries as reasonably determined by the Borrower;
 
                (ii)(A) with respect to any Person that becomes a Material
Domestic Subsidiary, deliver to the Administrative Agent such original Capital
Stock or other certificates and stock or other transfer powers evidencing one
hundred percent (100%) of the Capital Stock of such Person duly executed in
blank by a duly authorized officer of the holder of such Capital Stock and all
intercompany notes owing from such Subsidiary to any Credit Party, together with
instruments of transfer executed in blank by a duly authorized officer of such
Credit Party and (B) with respect to any person that becomes a Material First
Tier Foreign Subsidiary, cause the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Capital Stock (and one hundred percent (100%) of the
non-voting Capital Stock) of any such new Material First Tier Foreign Subsidiary
and a consent thereto executed by such new Material First Tier Foreign
Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Capital Stock of
such new Material First Tier Foreign Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof);
 
                (iii)grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement and not more expansive than the
categories in the Collateral Agreement unless otherwise agreed in writing by the
Borrower and such Subsidiary) owned by any such Subsidiary that becomes a
Guarantor pursuant to clause (i) above by delivering to the Administrative Agent
a duly executed supplement to each Security Document or such other document as
the Administrative Agent shall reasonably deem appropriate for such purpose and
comply with the terms of each Security Document, including the perfection
requirements contained therein and the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent;
 
                (iv)deliver to the Administrative Agent such documents and
certificates referred to in Section 4.1 as may be reasonably requested by the
Administrative Agent;
 
                (v)deliver to the Administrative Agent such original Capital
Stock or other certificates and stock or other transfer powers evidencing the
Capital Stock of such Person duly executed in blank by a duly authorized officer
of the holder of such Capital Stock, together with instruments of transfer
executed in blank by a duly authorized officer of such Credit Party;
 
                (vi)deliver to the Administrative Agent such updated Schedules
to the Loan Documents as requested by the Administrative Agent with respect to
such Person, and
 
 
 

--------------------------------------------------------------------------------

 
                (vii)deliver to the Administrative Agent such other documents
(including opinions of counsel) and take such actions as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
(b) Merger Subsidiaries.  Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 6.14(a) until the consummation of such Permitted Acquisition (at which
time, the surviving entity of the respective merger transaction shall be
required to so comply with Section 6.14(a), within ten (10) Business Days of the
consummation of such Permitted Acquisition).
 
SECTION 6.15 Use of Proceeds.  The Borrower shall be permitted to use the
proceeds of the Extensions of Credit (a) to finance the Transactions and (b) for
other general corporate purposes of the Borrower, but for no other purpose.


SECTION 6.16 Further Assurances.  Maintain the security interest created by the
Security Documents in accordance with Section 3 of the Collateral Agreement as a
perfected security interest, with the priority required by the Intercreditor
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral pursuant to the Loan Documents; and promptly make, execute and
deliver, at the Borrower’s expense, all such additional and further acts,
things, deeds, instruments and documents as the Administrative Agent or the
Required Lenders (through the Administrative Agent) may reasonably require for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of creating, maintaining, perfecting or
renewing the rights of the Secured Parties with respect to the Collateral as to
which the Administrative Agent, for the benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.
 
SECTION 6.17 Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Credit Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.18 Control Agreements.  On or prior to the date which is 90 days after
the Closing Date (or such later date as the Administrative Agent may agree in
its sole discretion), the Credit Parties shall execute and deliver Control
Agreements (as defined in the Collateral Agreement) or other agreements
satisfactory to the Administrative Agent with respect to Deposit Accounts (as
defined in the ‎Collateral Agreement) and Securities Accounts (as defined in the
‎Collateral Agreement) that constitute Collateral.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VII                                
 


 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to:
 
SECTION 7.1 Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except for any or all of the following:
 
(a) the Obligations;
 
(b) Indebtedness incurred pursuant to the ABL Credit Agreement in an amount not
to exceed $160.0 million at any one time outstanding;
 
(c) Indebtedness incurred pursuant to the European Revolving Credit Facility in
an amount not to exceed €130.0 million at any one time outstanding;
 
(d) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks or other risk management purposes and not for speculative
purposes;
 
(e) Indebtedness existing on the Closing Date and listed on Schedule 7.1 (other
than Indebtedness incurred under Section 7.1(b) and Section 7.1(c)) and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and Weighted Average Life to Maturity of such refinancing, refunding, renewal or
extension shall not be prior to or shorter than that applicable to the
Indebtedness prior to such refinancing, refunding, renewal or extension and
(iii) any refinancing, refunding, renewal or extension of any Subordinated
Indebtedness shall be (A) on subordination terms at lease as favorable to the
Lenders, (B) no more restrictive on the Borrower and its Subsidiaries than the
Subordinated Indebtedness being refinanced, refunded, renewed or extended and
(C) in an amount not less than the amount outstanding at the time of such
refinancing, refunding, renewal or extension; provided, further, that for the
avoidance of doubt, nothing in this Section 7.1(e) shall limit the Borrower’s
ability to incur Indebtedness under any other subsection of Section 7.1;
 
(f) Indebtedness of any Credit Party incurred in connection with Capital Leases
and purchase money Indebtedness in an aggregate amount not to exceed $50.0
million at any time outstanding;
 
(g) Indebtedness of a Person existing at the time such Person became a
Subsidiary Guarantor or assets were acquired from such Person in connection with
an Investment permitted pursuant to Section 7.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary Guarantor or the acquisition of such assets and
(ii) neither the Borrower nor any Subsidiary Guarantor (other than such Person
or any other Person that such Person merges with or that acquires the assets of
such Person) shall have any liability or other obligation with respect to such
Indebtedness, and any refinancing, renewal, extension or replacement in respect
thereto;
 
 
 

--------------------------------------------------------------------------------

 
(h) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (g) of this Section;
 
(i) Unsecured intercompany Indebtedness (i) owed by any Credit Party to another
Credit Party, (ii) owed by any Non-Guarantor Subsidiary to any Credit Party in
an aggregate principal amount not to exceed $30.0 million at any time
outstanding (provided that any Indebtedness owed by such Non-Guarantor
Subsidiary to any Credit Party pursuant to this clause (ii) shall be evidenced
by a demand note in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Administrative
Agent pursuant to the Security Documents) and (iii) owed by any Credit Party to
any Non-Guarantor Subsidiary (provided that such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Administrative Agent);
 
(j) unsecured Indebtedness owed by any Credit Party; provided that the
Consolidated Total Leverage Ratio at such time shall be no greater than 3.0 to
1.0 calculated on a Pro Forma Basis after giving effect to such incurrence of
Indebtedness;
 
(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(l) Indebtedness under bid, payment performance bonds, surety bonds, release,
appeal and similar bonds, statutory obligations or with respect to workers’
compensation claims or self-insurance obligations, bank overdrafts, and
commercial letters of credit, in each case incurred in the ordinary course of
business, and reimbursement obligations in respect of any of the foregoing;
 
(m) Indebtedness of any Credit Party incurred in connection with Capital
Expenditures or Permitted Acquisitions, and any refinancing, renewal, extension
or replacement in respect thereof; provided that the Consolidated Total Leverage
Ratio at such time shall be no greater than 3.0 to 1.0, calculated on a Pro
Forma Basis after giving effect to such incurrence of Indebtedness;
 
(n) Indebtedness of any Credit Party not otherwise permitted pursuant to this
Section in an aggregate principal amount not to exceed $40.0 million at any time
outstanding;
 
(o) Indebtedness of any Non-Guarantor Subsidiary not otherwise permitted by this
Section in an aggregate principal amount not to exceed $30.0 million at any time
outstanding, which may include without limitation, Capital Leases and purchase
money Indebtedness; and
 
(p) Indebtedness permitted to be incurred pursuant to Sections 3.13, 3.14 or
3.15.
 
SECTION 7.2 Liens.  Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except for any or all of the following:
 
(a) Liens incurred to secure obligations in respect of the Indebtedness
permitted to be incurred pursuant to clauses (a), (b), and (p) of Section 7.1;
provided that such Liens are subject at all times to the Intercreditor
Agreement;
 
 
 

--------------------------------------------------------------------------------

 
(b) Liens in existence on the Closing Date and described on Schedule 7.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 7.1(e) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
7.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
 
(c) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) (i) not yet due or (ii) which are being contested in good
faith and by appropriate proceedings if such contest effectively suspends
enforcement of the contested obligation and the enforcement of any Liens
securing the obligation and if adequate reserves are maintained in accordance
with GAAP;
 
(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries;
 
(e) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds, payment obligations in
connection with self-insurance and similar obligations, and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
 
(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, materially detract from
the value of such property or materially impair the use thereof in the ordinary
conduct of business;
 
(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to Operating Leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
 
(h) Liens securing Indebtedness permitted under Section 7.1(f); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable);
 
(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.1(m) or securing appeal or other surety bonds
relating to such judgments;
 
 
 

--------------------------------------------------------------------------------

 
(j) Liens on Property (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of
the Borrower or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by the Borrower
or such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens are
applicable only to specific Property, (C) such Liens are not “blanket” or all
asset Liens and (D) such Liens do not attach to any other Property of the
Borrower or any of its Subsidiaries and (E) the Indebtedness and any
refinancing, renewal, extension or replacement in respect thereto secured by
such Liens is permitted under Section 7.1(g) of this Agreement);
 
(k) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Capital Stock
of the Borrower or any of the Subsidiaries and (ii) such Liens extending to the
assets of any Foreign Subsidiary secure only Indebtedness incurred by such
Foreign Subsidiary pursuant to Sections 7.1(b), (c) and (o);
 
(l) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction and (ii)
Liens of any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of any Borrower or any Subsidiary thereof;
 
(m) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
 
(n) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or (ii)
secure any Indebtedness;
 
(o) Liens securing Indebtedness permitted under Section 7.1(n);
 
(p) Liens on Collateral securing Secured Hedge Agreements and Secured Cash
Management Agreements that are entered into in accordance with Section 7.1; and
 
(q) subordinated Liens securing Indebtedness permitted under Section 7.1(m);
provided that (i) concurrently with creating any such subordinated Lien the
Credit Party shall have granted to the Administrative Agent for the benefit of
the Secured Parties a Lien in the assets acquired with such Indebtedness that is
senior in priority to such subordinated Lien, (ii) any such subordinated Lien
shall only encumber the assets acquired with such Indebtedness, and (iii) any
such subordinated Lien shall be subject at all times to an intercreditor
agreement, the terms of which shall be no less favorable to the Administrative
Agent and the Secured Parties than the terms of the Intercreditor Agreement that
are applicable to the “ABL Agent” and the “ABL Claimholders,” in each case as
defined in the Intercreditor Agreement, in their capacity has holders of the
first-priority Lien on the ABL Priority Collateral thereunder. 
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.3 Investments.  Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Capital
Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except for any or all of the following:
 
(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 7.3, (iii) Investments made after the Closing Date by any Credit Party
in any other Credit Party and (iv) Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;
 
(b) Investments in cash and Cash Equivalents;
 
(c) Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures permitted pursuant to this Agreement;
 
(d) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 7.2;
 
(e) Hedge Agreements permitted pursuant to Section 7.1;
 
(f) purchases of assets in the ordinary course of business;
 
(g) Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions;
 
(h) Investments in the form of loans and advances to officers, directors and
employees and other Affiliates in the ordinary course of business in an
aggregate amount not to exceed at any time outstanding $5.0 million (determined
without regard to any write-downs or write-offs of such loans or advances);
 
(i) Investments in the form of intercompany Indebtedness permitted pursuant to
Section 7.1(i) or (j);
 
(j) Guaranty Obligations permitted pursuant to Section 7.1;
 
(k) all other Investments by the Borrower or any of its Subsidiaries; provided
that both immediately prior to and after making such Investment, (i) the
Consolidated Total Leverage Ratio, as of the time of such Investment, shall be
no greater than 3.00 to 1.00, calculated on a Pro Forma Basis after giving
effect to such Investment and the incurrence of any Indebtedness in connection
therewith; and
 
(l) any Investment in an amount, when aggregated with the aggregate amount of
Restricted Payments made pursuant to Section 7.6(g), not to exceed at any time
an amount equal to the Available Amount at such time; provided, however, that at
the time each such Investment is made, no Event of Default shall have occurred
or be continuing.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.4 Fundamental Changes.  Merge, consolidate or enter into any similar
combination with any other Person or liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution) except for any or all of the following:
 
(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 6.14 in connection therewith);
 
(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;
 
(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;
 
(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;
 
(e) dispositions permitted by Section 7.5;
 
(f) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor if required
by Section 6.14 and the Borrower shall comply with Section 6.14 in connection
therewith); and
 
(g) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.5 Asset Dispositions.  Make any Asset Disposition except for any or
all of the following:
 
(a) leases, subleases, licenses or sublicenses of real or personal property
granted by any Borrower or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;
 
(b) dispositions in connection with Insurance and Condemnation Events; provided
that the requirements of Section 2.4(b) are complied with in connection
therewith;
 
(c) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Event of Default
shall exist or would result from such Asset Disposition and (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash or Cash Equivalents; provided that the requirements
of Section 2.4(b) are complied with in connection therewith; and
 
(d) a transaction or series of transactions in which any Credit Party or any
Subsidiary thereof receive aggregate consideration of less than $25 million.
 
SECTION 7.6 Restricted Payments.  Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Capital Stock of any Credit Party or any Subsidiary
thereof or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”), except for any or all of the
following:
 
(a) the Borrower or any Subsidiary thereof may pay dividends in shares of its
own Qualified Capital Stock and may make Restricted Payments under the Credit
Parties’ existing stock repurchase programs as in effect as of the Closing Date;
 
(b) any Subsidiary of the Borrower or any Subsidiary of a Subsidiary Guarantor
may pay cash dividends to the Borrower or any Subsidiary Guarantor or ratably to
all holders of its outstanding Qualified Capital Stock;
 
(c) (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries;
 
(d) the Borrower or its Subsidiaries may make Restricted Payments in connection
with the Transactions pursuant to Section 6.15;
 
(e) Restricted Payments may be made by the Borrower or any of its Subsidiaries;
provided that both immediately prior to and after making such Restricted Payment
(i) Liquidity shall be at least $150.0 million and (ii) the Consolidated Total
Leverage Ratio at such time shall be no greater than 2.75 to 1.00, in the case
of each of clauses (i) and (ii) calculated on a Pro Forma Basis after giving
effect to such Restricted Payment and the incurrence of any Indebtedness in
connection therewith;
 
 
 

--------------------------------------------------------------------------------

 
(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, redeem, retire or otherwise acquire shares of its Capital
Stock or options or other equity or phantom equity in respect of its Capital
Stock from present or former officers, employees, directors or consultants (or
their family members or trusts or other entities for the benefit of any of the
foregoing) or make severance payments to such Persons in connection with the
death, disability or termination of employment or consultancy of any such
officer, employee, director or consultant in an aggregate amount not to exceed
$5.0 million in any Fiscal Year; and
 
(g) any Restricted Payment in an amount, when aggregated with the aggregate
amount of Investments made pursuant to Section 7.3(l), not to exceed at any time
the amount equal to the Available Amount at such time; provided, however, that
at the time each such Restricted Payment is made, no Event of Default shall be
continuing.
 
SECTION 7.7 Transactions with Affiliates.  Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, Affiliate
holder of any Capital Stock or other Affiliate of the Borrower or any of its
Subsidiaries or (b) any Affiliate of any such officer, director or holder,
except for any or all of the following:
 
(i) transactions permitted by Sections 7.1, 7.3, 7.4, 7.5, 7.6 and 7.12;
 
(ii) transactions existing on the Closing Date and described on Schedule 7.7;
 
(iii) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
 
(iv) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business; and
 
(v) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
 
SECTION 7.8 Accounting Changes; Organizational Documents.
 
(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.
 
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.
 
SECTION 7.9 Payments and Modifications of Subordinated Indebtedness.
 
(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
 
 
 

--------------------------------------------------------------------------------

 
(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:
 
(i) prepayments, refinancings, refundings, renewals, extensions or exchange of
any Subordinated Indebtedness permitted by Section 7.1 and by any subordination
agreement applicable thereto; and
 
(ii) the payment of regularly scheduled interest payments, expenses and
indemnities in respect of Subordinated Indebtedness incurred under Section 7.1
(other than any such payments prohibited by the subordination provisions
thereof).
 
SECTION 7.10 No Further Negative Pledges; Restrictive Agreements.
 
(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon the properties or assets
of the Credit Parties, whether now owned or hereafter acquired, or requiring the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Loan Documents,
the ABL Facility, and the European Revolving Credit Facility (ii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to Section
7.1(f); provided that any such restriction contained therein relates only to the
asset or assets acquired in connection therewith, (iii) restrictions contained
in the organizational documents of any Credit Party as of the Closing Date and
(iv) restrictions in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien).
 
(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing as of the
Closing Date and listed on Schedule 7.10(b), or such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, the ABL Facility, or the European Revolving Credit Facility, (B)
Applicable Law, (C) any document or instrument governing Indebtedness incurred
pursuant to Section 7.1(f) (provided that any such restriction contained therein
relates only to the asset or assets acquired in connection therewith), (D) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 7.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7.11 Nature of Business.  Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related, complementary, or ancillary thereto or
that are reasonable extensions thereof.
 
SECTION 7.12 Sale Leasebacks.  Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or (b)
which any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease.
 
SECTION 7.13 Disposal of Subsidiary Interests.  The Borrower will not permit any
Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as a result
of or in connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 7.4 or 7.5 or (b) so long as such Domestic
Subsidiary continues to be a Subsidiary Guarantor.
 
ARTICLE VIII                                
 


 
DEFAULT AND REMEDIES
 
SECTION 8.1 Events of Default.  Each of the following shall constitute an Event
of Default:
 
(a) Default in Payment of Principal of Loans.  The Borrower shall default in any
payment of principal of any Loan when and as due (whether at maturity, by reason
of acceleration or otherwise).
 
(b) Other Payment Default.  The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or the payment of any other Obligation,
and such default shall continue for a period of three (3) Business Days after
notice.
 
(c) Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party in this
Agreement, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party in
this Agreement, any other Loan Document, or in any document delivered in
connection herewith or therewith that is not subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any material
respect when made or deemed made.
 
(d) Default in Performance of Certain Covenants.  (i) Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Section 6.1, 6.2(a), 6.3(a), 6.4 (with respect to the Borrower’s existence),
6.14 or 6.15 or Article VII and (ii) any Non-Guarantor Subsidiary shall default
in the performance or observance of any covenant or agreement contained in
Section 6.14 or Article VII and such default shall continue for a period of
fifteen (15) days.
 
 
 

--------------------------------------------------------------------------------

 
(e) Default in Performance of Other Covenants and Conditions.  Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
other term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
actual knowledge thereof.
 
(f) Indebtedness Cross-Default.  Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans) the
aggregate outstanding amount of which Indebtedness is in excess of the Threshold
Amount beyond the period of grace if any, provided in the instrument or
agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans) the aggregate outstanding amount (or, with
respect to any Hedge Agreement, the Hedge Termination Value) of which
Indebtedness is in excess of the Threshold Amount or contained in any instrument
or agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition in (i) or (ii) is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice and/or lapse of time, if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).
 
(g) Other Cross-Defaults.  Any Credit Party or any Subsidiary thereof shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by such Credit Party or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the Borrower or such
Credit Party to the extent required by GAAP.
 
(h) Change in Control.  Any Change in Control shall occur.
 
(i) Voluntary Bankruptcy Proceeding.  Any Credit Party or any Material
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
 
(j) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against any Credit Party or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for any Credit Party or any Subsidiary thereof or for all
or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.
 
 
 

--------------------------------------------------------------------------------

 
(k) Failure of Agreements.  Any material provision of this Agreement or of any
other Loan Document shall for any reason cease to be valid and binding on any
Credit Party thereto or any such Person shall so state in writing, or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien (other than with respect to the ABL Priority Collateral (as to
which the Lien thereon shall be junior to the extent set forth in the
Intercreditor Agreement)) (subject to Permitted Liens) on, or security interest
in, any of the material Collateral purported to be covered thereby or any Credit
Party shall so state in writing, in each case other than in accordance with the
express terms hereof or thereof.
 
(l) ERISA Events.  The occurrence of any of the following events:  (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and are in excess of the Threshold Amount, (ii) a
Termination Event, or similar event with respect to a Foreign Plan, or (iii) any
Credit Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding the Threshold Amount.
 
(m) Judgment.  A final judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of sixty (60) consecutive days after the entry
thereof.
 
SECTION 8.2 Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a) Acceleration; Termination of Credit Facility.  Declare the principal of and
interest on the Loans at the time outstanding, and all other amounts owed to the
Lenders and to the Administrative Agent under this Agreement or any of the other
Loan Documents and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 8.1(i) or (j), the Credit
Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
 
 

--------------------------------------------------------------------------------

 
(b) General Remedies.  Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
 
SECTION 8.3 Rights and Remedies Cumulative; Non-Waiver; Etc.
 
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
 
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.4 (subject to the terms of Section 3.4), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any Debtor Relief Law; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
 
SECTION 8.4 Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 8.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including reasonable attorney fees,
payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including reasonable attorney fees, ratably
among the Lenders in proportion to the respective amounts described in this
clause Second payable to them;
 
 
 

--------------------------------------------------------------------------------

 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
 
SECTION 8.5 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3 and 10.3) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 10.3.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 8.6 Credit Bidding.
 
(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.
 
(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.
 
ARTICLE IX                                
 
THE ADMINISTRATIVE AGENT
 
SECTION 9.1 Appointment and Authority.
 
(a) Each of the Lenders hereby irrevocably designates and appoints Deutsche Bank
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article IX for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Articles IX and X (including Section 10.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
 
SECTION 9.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 9.3 Exculpatory Provisions.
 
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and
 
(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.
 
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 9.4 Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 9.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub agents.
 
SECTION 9.6 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
with the agreement of the Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
(b) With effect from the Resignation Effective Date, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 9.7 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 9.8 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
 
SECTION 9.9 Collateral and Guaranty Matters.
 
(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
 
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the benefit of the Secured Parties, under any Loan
Document (A) upon the payment in full of all Secured Obligations (other than (1)
contingent indemnification obligations and (2) obligations and liabilities under
Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and termination of the Commitments, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a Person that is not a Credit Party or (C) if
approved, authorized or ratified in writing in accordance with Section 10.2;
 
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property is permitted by Section 7.2; and
 
(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 9.9.  In each case as specified in this
Section 9.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 9.9.  In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 7.5
to a person that is not a Credit Party, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 9.10 Secured Hedge Agreements and Secured Cash Management Agreements
 
.  No Cash Management Bank or Hedge Bank that obtains the benefits of Section
8.4 or any Collateral by virtue of the provisions hereof or of any Security
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Cash Management Agreements and Secured Hedge Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.
 
SECTION 9.11 Indemnification of the Administrative Agent
 
.  To the extent required by any Applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 3.11,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this paragraph.  The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE X                      
 
MISCELLANEOUS
 
SECTION 10.1 Notices.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
 
If to the Borrower:
 
Kronos Worldwide, Inc.
 
5430 LBJ Freeway, Suite 1706
 
Dallas, Texas  75240-2697
 
Attention of:                       John A. St. Wrba, Treasurer
 
Telephone No.:                  (972) 450-4207
 
Facsimile No.:                     (972) 448-1445
 
E-mail:                       jstwrba@valhi.net
 
With copies to:
 
Kronos Worldwide, Inc.
 
5430 LBJ Freeway, Suite 1706
 
Dallas, Texas  75240-2697
 
Attention of:                       Robert D.  Graham, General Counsel
 
Telephone No.:                  (972) 450-4289
 
Facsimile No.:                     (972) 448-1445
 
E-mail:                       rgraham@vahli.net
 
Locke Lord LLP
 
2200 Ross Avenue, Suite 2200
 
Dallas, Texas  75201
 
Attention of:                       Vicky Gunning
 
Telephone No.:                  (214) 740-8638
 
Facsimile No.:                     (214) 756-8638
 
E-mail:                       vgunning@lockelord.com
 
If to Deutsche Bank as Administrative Agent:
 
Deutsche Bank AG New York Branch
60 Wall Street (NYC60 - 0266)
New York, NY  10005-2836
Attention of:                       Marcus Tarkington
Telephone No.:                  (212) 250-6153
Facsimile No.:                     (212) 553-3080


If to any Lender:
 
To the address set forth on the Register
 
 
 

--------------------------------------------------------------------------------

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
 
(c) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.
 
(d) Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(e) Platform.
 
                (i)Each Credit Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
 
                (ii)The Platform is provided “as is” and “as available.”  The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the any Credit
Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of communications through the Platform.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Credit Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
 
 
 

--------------------------------------------------------------------------------

 
(f) Private Side Designation.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
 
SECTION 10.2 Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby;
 
(b) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary (i) to waive
any obligation of the Borrower to pay interest at the rate set forth in Section
3.1(c) during the continuance of an Event of Default or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
 
(c) change Section 3.6 or Section 8.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
 
(d) change Section 2.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(e) except as otherwise permitted by this Section 10.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
 
(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 7.4), in each case, without the written
consent of each Lender;
 
 
 

--------------------------------------------------------------------------------

 
(g) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Secured Obligations,
in any case, from any Guaranty Agreement (other than as authorized in Section
9.9), without the written consent of each Lender;
 
(h) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 9.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender; or
 
(i) change any provision of Section 10.10(b)(v) without the written consent of
each Lender;
 
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (iii) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (iv) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision, and (v) any waiver,
amendment or modification of the Intercreditor Agreement (and any related
definitions) may be effected by an agreement or agreements in writing entered
into among the Administrative Agent and the ABL Administrative Agent (with the
consent of the Required Lenders but without the consent of any Credit Party, so
long as such amendment, waiver or modification does not impose any additional
duties or obligations on the Credit Parties or alter or impair any right of any
Credit Party under the Loan Documents).
 
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 10.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Sections 3.13, 3.14 and 3.15 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans to share ratably in the benefits of this Agreement and the
other Loan Documents and (2) to include the Incremental Term Loan Commitments,
Refinancing Term Commitments or Extended Term Commitments or outstanding
Incremental Term Loans, Refinancing Term Loans or Extended Term Loans in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender.
 
Without the consent of any other person, the applicable Credit Party and the
Administrative Agent may (in its or their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with requirements of
Applicable Law.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 10.3 Expenses; Indemnity.
 
(a) Costs and Expenses.  The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all out of pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless, each Indemnitee from, and
shall pay or reimburse any such Indemnitee for, all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence, release or threatened release
of Hazardous Materials on or from any property owned, leased or operated by any
Credit Party or any Subsidiary thereof, or any Environmental Claim to the extent
related in any way to any Credit Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party acting for the Administrative Agent (or any such sub-agent).  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 3.7.
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in clause (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e) Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
(f) Survival.  Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
 
SECTION 10.4 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any of their respective Affiliates, irrespective of
whether or not such Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness.
 
SECTION 10.5 Governing Law; Jurisdiction, Etc.
 
(a) Governing Law.  This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
(b) Submission to Jurisdiction.  The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
 
(c) Waiver of Venue.  The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
SECTION 10.6 Waiver of Jury Trial.
 
(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.7 Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 10.8 Injunctive Relief.  The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders.  Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
SECTION 10.9 Accounting Matters.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders)
without the requirement of an amendment fee; provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
 
SECTION 10.10 Successors and Assigns; Participations.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including the Loans at the time owing to it); provided that, in each case with
respect to any Credit Facility, any such assignment shall be subject to the
following conditions:
 
(i) Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
 
 

--------------------------------------------------------------------------------

 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of the Term Loan Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate classes on a non-pro rata basis.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Credit
Facility unless the proposed Lender is a competitor of the Credit Parties; and
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment; provided
that (A) only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender and (B) the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) Assignment to Affiliated Lenders.
 
(A)           Notwithstanding the definition of “Eligible Assignee” or anything
else to the contrary contained in this Agreement, any Lender may assign all or a
portion of its Term Loans to any Person who, after giving effect to such
assignment, would be an Affiliated Lender (without the consent of any Person but
subject to acknowledgment by the Administrative Agent); provided that:
 
 
 

--------------------------------------------------------------------------------

 
                 (I)except as previously disclosed in writing to the
Administrative Agent and the Lenders, each Affiliated Lender represents and
warrants as of the date of any assignment to such Affiliated Lender pursuant to
this Section 10.10(b)(v), that the Affiliated Lender has no material non-public
information (“MNPI”) with respect to any Credit Party or any of their respective
Subsidiaries or securities that both (a) has not been disclosed to the assigning
Lender (other than because such assigning Lender does not wish to receive MNPI
with respect to any Credit Party or any of their respective Subsidiaries or
securities) prior to such date and (b) could reasonably be expected to have a
material effect upon, or otherwise be material, to a Lender’s decision to assign
Term Loans to such Affiliated Lender;
 
                (II)the assigning Lender and the Affiliated Lender purchasing
such Lender’s Term Loans shall execute and deliver to the Administrative Agent
an assignment agreement substantially in the form of Exhibit I hereto (an
“Affiliated Lender Assignment and Assumption”); and
 
                (III)at the time of such assignment after giving effect to such
assignment, the aggregate principal amount of all Loans held by Affiliated
Lenders shall not exceed 15% of the aggregate principal amount of all Loans and
Commitments outstanding under this Agreement.
 
(B)           Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Credit Parties are not invited, or
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Credit Party or its representatives.
 
(C)           Notwithstanding anything in Section 10.2 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Credit
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, an Affiliated Lender shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not Affiliated Lenders;
provided that no amendment, modification, waiver, consent or other action with
respect to any Loan Document shall deprive such Affiliated Lender of its pro
rata share of any payments to which such Affiliated Lender is entitled under the
Loan Documents without such Affiliated Lender providing its consent; provided,
further, that such Affiliated Lender shall have the right to approve any
amendment, modification, waiver or consent of the type described in Section
10.2(i) of this Agreement to the extent that such Affiliated Lender is directly
and adversely affected thereby; and in furtherance of the foregoing, (x) the
Affiliated Lender agrees to execute and deliver to the Administrative Agent any
instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Section 10.10(b)(v); provided that if the Affiliated Lender fails to promptly
execute such instrument such failure shall in no way prejudice any of the
Administrative Agent’s rights under this paragraph and (y) the Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
the Affiliated Lender as the Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of the Affiliated Lender and in the name of the
Affiliated Lender, from time to time in Administrative Agent’s discretion to
take any action and to execute any instrument that Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph (v)(C).
 
 
 

--------------------------------------------------------------------------------

 
(D)           Each Affiliated Lender, solely in its capacity as a Lender, hereby
agrees, and each Affiliated Lender Assignment and Assumption shall provide a
confirmation that, if any Credit Party shall be subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Laws (“Bankruptcy
Proceedings”), (i) such Affiliated Lender shall not take any step or action in
such Bankruptcy Proceeding to object to, impede, or delay the exercise of any
right or the taking of any action by the Administrative Agent (or the taking of
any action by a third party that is supported by the Administrative Agent) in
relation to such Affiliated Lender’s claim with respect to its Loans (a “Claim”)
(including, without limitation, objecting to any debtor in possession financing,
use of cash collateral, grant of adequate protection, sale or disposition,
compromise, or plan of reorganization) so long as such Affiliated Lender is
treated in connection with such exercise or action on the same or better terms
as the other Lenders and (ii) with respect to any matter requiring the vote of
Lenders during the pendency of a Bankruptcy Proceeding (including, without
limitation, voting on any plan of reorganization), the Loans held by such
Affiliated Lender (and any Claim with respect thereto) shall be deemed to be
voted in accordance with clause (C) of this Section 10.10(b)(v), so long as such
Affiliated Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Lenders.  For the
avoidance of doubt, the Lenders and each Affiliated Lender agree and acknowledge
that the provisions set forth in this clause (D) of Section 10.10(b)(v), and the
related provisions set forth in each Affiliated Lender Assignment and
Assumption, constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the United States Bankruptcy Code, and,
as such, would be enforceable for all purposes in any case where a Credit Party
has filed for protection under any Debtor Relief Law applicable to such Credit
Party.
 
(E)           The Borrower, each other Credit Party and the Lenders hereby
acknowledge that the Administrative Agent shall have no obligation to, and shall
not be liable for any failure to, monitor the compliance by the Borrower, the
Lenders or any Affiliated Lender.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices, a
copy of each Assignment and Assumption and each Lender Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders and principal amounts of (and interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
 
 
 

--------------------------------------------------------------------------------

 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.3(c) with respect to any payments made by such Lender to its
Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.8, 3.9, 3.10 and 3.11 (subject to the
requirements of such Sections and Section 3.12) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant shall not be entitled to receive
any greater payment under Sections 3.10 and 3.11, with respect to such
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.12(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.6 as though it were a
Lender.
 
(e) Participant Register.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and interest amounts) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other Tax proceeding to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
 

--------------------------------------------------------------------------------

 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 10.11 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) to an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding the Borrower and its
Subsidiaries, the Loans and the Loan Documents in connection with ratings issued
with respect to an Approved Fund; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility; (h) with the consent of the Borrower, (i) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or
affiliates.  For purposes of this Section, “Information” means all information
received from any Credit Party or any Subsidiary thereof relating to any Credit
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary thereof; provided that, in the case of information received from a
Credit Party or any Subsidiary thereof after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 10.12 Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
SECTION 10.13 All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 10.14 Survival.
 
(a) All representations and warranties set forth in Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article X and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 10.15 Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 10.16 Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 10.17 Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement
 
 
 

--------------------------------------------------------------------------------

 
(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 10.18 Term of Agreement.  This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full.  No termination of this Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
SECTION 10.19 USA PATRIOT Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.
 
SECTION 10.20 Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Article VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Article VI or VII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Article VI or VII.
 
SECTION 10.21 Inconsistencies with Other Documents.  In the event there is a
conflict or inconsistency between this Agreement, the Intercreditor Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect; provided further that
the Intercreditor Agreement governs and controls in the event of any conflict
with any other Loan Document.
 
[Signature pages to follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 
 
KRONOS WORLDWIDE, INC.,
 
 
as Borrower
 
 
By:  /s/ John A. St. Wrba                                    
Name:  John A. St. Wrba
Title:   Vice President & Treasurer

 
 

--------------------------------------------------------------------------------

 



 
AGENTS AND LENDERS:
 
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Lender
 
 
By:  /s/ Marcus M. Tarkington                              
Name:  Marcus M. Tarkington
Title:  Director


 
By:  /s/ Dusan Lazarov                                        
Name:  Dusan Lazarov
Title:  Director

 
 

--------------------------------------------------------------------------------

 


Execution Copy
Schedule 5.1
 
 
Jurisdictions of Organization and Qualification
 
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
Kronos International, Inc.
For-profit corporation
Yes
File No:  2182484
22-2949593
Delaware (1)
Kronos Louisiana, Inc.
For-profit corporation
Yes
File No:  2201495
76-0294961
Delaware
Kronos (US), Inc.
For-profit corporation
Yes
File No:  2087814
13-334636
Delaware
Kronos Worldwide, Inc.
For-profit corporation
Yes
File No:  2210471
76-0294959
Delaware



States in which a Credit Party is Qualified to Do Business in the United States
of America


Kronos International, Inc.
Kronos Louisiana, Inc.
Kronos (US), Inc.
Kronos Worldwide, Inc.
       
Texas
Louisiana
Alabama
Michigan
Pennsylvania
New Jersey
 
Texas
California
Mississippi
Tennessee
Texas
   
Florida
Missouri
Texas
     
Georgia
New Jersey
Virginia
     
Illinois
North Carolina
Washington
     
Indiana
Ohio
West Virginia
     
Kentucky
Oklahoma
Wisconsin
     
Louisiana
Oregon
   







(1)           Kronos International, Inc. is also registered in the commercial
register in the local court in Cologne, North Rhine-Westphalia, Federal Republic
of Germany.



 


 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.2
 
 
Subsidiaries and Capitalization
 
Credit Party Subsidiaries


Kronos International, Inc.
Kronos Louisiana, Inc.
Kronos (US), Inc.
Kronos Worldwide, Inc.
       
Kronos Limited
Societe Industrielle Du Titane, S.A.
Kronos Denmark ApS
Kronos Recovery GmbH
Kronos Titan GmbH
 
Kronos (US), Inc.
 
     
Kronos Canada Inc.
Kronos Louisiana, Inc.
Kronos International, Inc.
 
 
Credit Party/Subsidiary
Record Owner
Collateral Shares/Interest
   
Kronos International, Inc.
Kronos Worldwide, Inc.
2,968 shares of the common stock, par value $100 per share, issued and
outstanding and registered to Kronos Worldwide, Inc. (formerly Kronos, Inc.)
representing 100% of the outstanding equity of Kronos International, Inc.
(represented by stock certificate no. 7).
   
Kronos Louisiana, Inc.
Kronos Worldwide, Inc.
375 shares of the common stock, par value $0.01per share, issued and outstanding
and registered to Kronos Worldwide, Inc. representing 100% of the outstanding
equity of Kronos Louisiana, Inc. (represented by stock certificate no. 5).
   
Kronos (US), Inc.
Kronos Louisiana, Inc.
1,000 shares of common stock, par value $0.10 per share, issued and outstanding
registered to Kronos Louisiana, Inc. representing 100% of the outstanding equity
of Kronos (US), Inc. (represented by stock certificate no. 5).
   
Kronos Worldwide, Inc.
Publically Traded
None
   
Kronos Canada Inc.
Kronos Worldwide, Inc.
137,026 shares of the capital stock issued and outstanding and registered to
Kronos Worldwide, Inc. representing 65% of the outstanding equity of Kronos
Canada Inc. (represented by stock certificate no. 8).
   
Kronos Titan GmbH
Kronos International, Inc.
Capital of €6.5 million and €0.65 thousand, both owned entirely by Kronos
International, Inc. representing 65% of the capital interests, which capital
interests are not represented by certificates.
   
Kronos Denmark ApS
Kronos International, Inc.
6,506 shares of the shares of capital stock, of which the nominal amount of each
share is DKK 100, issued and outstanding and registered to Kronos International,
Inc. representing 65% of the outstanding equity of Kronos Denmark ApS (which
shares are not represented by a stock certificate).
   
Kronos Recovery GmbH
Kronos International, Inc.
Capital of €0.5 thousand owned entirely by Kronos International, Inc.
representing 100% of the capital interests
   
Kronos Limited
Kronos International, Inc.
None
   
Societe Industrielle Du Titane, S.A.
Kronos International, Inc.
None
 


 


 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.9
 
 
ERISA Plans of Credit Parties and ERISA Affiliates
 
The Combined Master Retirement Trust
The Employee 401(k) Retirement Plan
Contran Corp. Pension Plan
Contran Corporation Welfare Benefit Plan
CompX Capital Accumulation Pension Plan
CompX International Welfare Benefit Plan
Keystone Employees Retirement Plan
Keystone-Bartonville 401(K) Retirement Plan
Keystone EMP Welfare Benefit Plan I
Keystone EMP Welfare Benefit Plan II
Keystone Inactive Employees Retirement Plan
Retirement Programs of NL Industries, Inc.
NL Industries, Inc. Comprehensive Welfare Plan
WCS Caprock Health
The Restated Amalgamated Sugar Company LLC Salaried Employee Retirement Savings
Plan
The Restated Amalgamated Sugar Company LLC Retirement Plan for Salaried
Employees
The Restated Amalgamated Sugar Company LLC Retirement Plan for Hourly Production
Employees
The Restated Amalgamated Sugar Company LLC Hourly Production Employee Retirement
Savings Plan
The Amalgamated Sugar Company LLC Medical and Dental Benefits for Hourly
Employees
The Amalgamated Sugar Company LLC Hourly Group Life Accidental Death and
Dismemberment Insurance Plan
The Amalgamated Sugar Company LLC Medical and Dental Benefits for Salaried
Employees
The Amalgamated Sugar Company LLC Salaried Group Life Accidental Death and
Dismemberment Insurance Plan
The Amalgamated Sugar Company LLC Group Long Term Disability Plan


 
 


 


 


 



 


 
 

--------------------------------------------------------------------------------

 

 
Schedule 5.12
 
 
Material Contracts Relating to the Collateral
 
 
1.  
Form of Tax Agreement between Valhi, Inc. and Kronos Worldwide, Inc.

 
 
2.  
Intercorporate Services Agreement by and between Contran Corporation and Kronos
Worldwide, Inc., effective as of January 1, 2004.

 
 
3.  
€120,000,000 Facility Agreement, dated June 25, 2002, among Kronos Titan GmbH &
Co. OHG, Kronos Europe S.A./N.V., Kronos Titan A/S and Titania A/S, as
borrowers, Kronos Titan GmbH & Co. OHG, Kronos Europe S.A./N.V. and Kronos Norge
AS, as guarantors, Kronos Denmark ApS, as security provider, Deutsche Bank AG,
as mandated lead arranger, Deutsche Bank Luxembourg S.A., as agent and security
agent, and KBC Bank NV, as fronting bank, and the financial institutions listed
in Schedule 1 thereto, as lenders.

 
 
4.  
First Amendment Agreement, dated September 3, 2004, Relating to a Facility
Agreement dated June 25, 2002 among Kronos Titan GmbH, Kronos Europe S.A./N.V.,
Kronos Titan AS and Titania A/S, as borrowers, Kronos Titan GmbH, Kronos Europe
S.A./N.V. and Kronos Norge AS, as guarantors, Kronos Denmark ApS, as security
provider, with Deutsche Bank Luxembourg S.A., acting as agent.

 
 
5.  
Second Amendment Agreement Relating to a Facility Agreement dated June 25, 2002
executed as of June 14, 2005 by and among Deutsche Bank AG, as mandated lead
arranger, Deutsche Bank Luxembourg S.A. as agent, the participating lenders,
Kronos Titan GmbH, Kronos Europe S.A./N.V, Kronos Titan AS, Kronos Norge AS,
Titania AS and Kronos Denmark ApS.

 
 
6.  
Third Amendment Agreement Relating to a Facility Agreement dated June 25, 2002
executed as of May 26, 2008 by and among Deutsche Bank AG, as mandated lead
arranger, Deutsche Bank Luxembourg S.A., as agent, the participating lenders,
Kronos Titan GmbH, Kronos Europe S.A.,/N.V, Kronos Titan AS, Kronos Norge AS,
Titania AS and Kronos Denmark ApS.

 
 
7.  
Fourth Amendment Agreement Relating to a Facility Agreement dated June 25, 2002
executed as of September 15, 2009 by and among Deutsche Bank AG, as mandated
lead arranger, Deutsche Bank Luxembourg S.A., as agent, the participating
lenders, Kronos Titan GmbH, Kronos Europe S.A./N.V., Kronos Titan AS, Kronos
Norge AS, Titania AS and Kronos Denmark ApS.

 
 
8.  
Fifth Amendment Agreement Relating to a Facility Agreement dated June 25, 2002
executed as of October 28, 2010 by and among Deutsche Bank AG, as mandated lead
arranger, Deutsche Bank Luxembourg S.A., as agent, the participating lenders,
Kronos Titan GmbH, Kronos Europe S.A./N.V., Kronos Titan AS, Kronos Norge AS,
Titania AS and Kronos Denmark ApS.

 
 
9.  
Sixth Amendment Agreement Relating to a Facility Agreement dated June 25, 2002
executed as of September 27, 2012 by and among Deutsche Bank AG, as mandated
lead arranger, Deutsche Bank Luxembourg S.A., as agent, the participating
lenders, Kronos Titan GmbH, Kronos Europe S.A./N.V., Kronos Titan AS, Kronos
Norge AS, Titania AS and Kronos Denmark ApS.

 
 
10.  
Credit Agreement, dated as of June 18, 2012, by and among Kronos Worldwide,
Inc., and certain of its subsidiaries, Wells Fargo Capital Finance LLC, as
administrative agent, and the Lenders thereto (North American Revolver).

 
 
11.  
Intercreditor Agreement dated as of June 18, 2012, by and between Wells Fargo
Capital Finance and Wells Fargo Bank, National Association, and acknowledged by
Kronos Worldwide, Inc., Kronos Louisiana, Inc. and Kronos (US), Inc.

 
 
12.  
Lease Contract, dated June 21, 1952, between Farbenfabriken Bayer
Aktiengesellschaft and Titangesellschaft mit beschrankter Haftung (German
language version and English translation thereof).

 
 
13.  
Master Technology Exchange Agreement, dated as of October 18, 1993, among Kronos
Worldwide, Inc. (f/k/a Kronos, Inc.), Kronos Louisiana, Inc., Kronos
International, Inc., Tioxide Group Limited and Tioxide Group Services Limited.

 
 
14.  
Form of Assignment and Assumption Agreement, dated as of January 1, 1999,
between Kronos Inc. (formerly known as Kronos (USA), Inc.) and Kronos
International, Inc.

 
 
15.  
Form of Cross License Agreement, effective as of January 1, 1999, between Kronos
Inc. (formerly known as Kronos (USA), Inc.) and Kronos International, Inc.

 
 
16.  
Formation Agreement dated as of October 18, 1993 among Tioxide Americas Inc.,
Kronos Louisiana, Inc. and Louisiana Pigment Company, L.P.

 
 
17.  
Joint Venture Agreement dated as of October 18, 1993 between Tioxide Americas
Inc. and Kronos Louisiana, Inc.

 
 
18.  
Kronos Offtake Agreement dated as of October 18, 1993 between Kronos Louisiana,
Inc. and Louisiana Pigment Company, L.P.

 
 
19.  
Amendment No. 1 to Kronos Offtake Agreement dated as of December 20, 1995
between Kronos Louisiana, Inc. and Louisiana Pigment Company, L.P.

 
 
20.  
Tioxide Americas Offtake Agreement dated as of October 18, 1993 between Tioxide
Americas Inc. and Louisiana Pigment Company, L.P.

 
 
21.  
Amendment No. 1 to Tioxide Americas Offtake Agreement dated as of December 20,
1995 between Tioxide Americas Inc. and Louisiana Pigment Company, L.P.

 
 
22.  
Parents’ Undertaking dated as of October 18, 1993 between ICI American Holdings
Inc. and Kronos Worldwide, Inc. (f/k/a Kronos, Inc.).

 
 
23.  
Allocation Agreement dated as of October 18, 1993 between Tioxide Americas Inc.,
ICI American Holdings, Inc., Kronos Worldwide, Inc. (f/k/a Kronos, Inc.) and
Kronos Louisiana, Inc.

 
 
24.  
Insurance sharing agreement dated October 30, 2003 by and among CompX
International Inc., Contran Corporation, Keystone Consolidated Industries, Inc.,
Titanium Metals Corp., Valhi, Inc., NL Industries, Inc. and Kronos Worldwide,
Inc.

 
 
25.  
Services Agreement, dated as of January 1, 2004, among Kronos International,
Inc., Kronos Europe S.A./N.V., Kronos (US), Inc., Kronos Titan GmbH, Kronos
Denmark ApS, Kronos Canada, Inc., Kronos Limited, Societe Industrielle Du
Titane, S.A., Kronos B.V., Kronos Titan AS and Titania AS.

 
 
26.  
Form of Assignment and Assumption Agreement, dated as of January 1, 1999,
between Kronos, Inc. (formerly known as Kronos (USA), Inc.) and Kronos
International, Inc.

 
 
27.  
Form of Cross License Agreement, effective as of January 1, 1999, between Kronos
Inc. (formerly known as Kronos (USA), Inc.) and Kronos International, Inc.

 
 
28.  
Agency Agreement, dated as of January 1, 2004, among Kronos International, Inc.,
Kronos Titan GmbH, Kronos Europe S.A./N.V., Kronos Canada, Inc., Kronos Titan AS
and Societe Indutrielle Du Titane, S.A..

 
 
29.  
Titanium Dioxide Products and Titanium Chemicals Distribution Agreement, dated
as of January 1, 2005, among Kronos Titan GmbH, Kronos Europe S.A./N.V., Kronos
Canada, Inc., Kronos Titan AS, Kronos (US), Inc., Kronos Denmark ApS, Kronos
Titan GmbH, Kronos Limited, Societe Industrielle Du Titane, S.A. and Kronos B.V.

 
 
30.  
Raw Material Purchase and Sale Agreement, dated as of January 1, 2004, among
Kronos (US), Inc., Kronos Titan GmbH, Kronos Europe S.A./N.V. and Kronos Canada,
Inc.

 
 
31.  
Sixth Amended and Restated Unsecured Revolving Demand Promissory Note dated
December 31, 2013 in the original principal amount of $100.0 million executed by
Valhi, Inc. and payable to the order of Kronos Worldwide, Inc.

 
 
32.  
Unsecured Term Loan Promissory Note dated February 15, 2013 in the original
principal amount of $290 million executed by Kronos Worldwide, Inc. and payable
to the order of Contran Corporation.

 
 
33.  
Restated and Amended Agreement by and between Richards Bay Titanium
(Proprietary) Limited (acting through its sales agent Rio Tinto Iron & Titanium
Limited) and Kronos (US), Inc effective January 1, 2012.

 
34.  
$395,695,651.36 First Amended and Restated Unsecured Promissory Note dated
February 10, 2014 from Kronos International, Inc. payable to Kronos Worldwide,
Inc.

 


 
 


 



 


 
 

--------------------------------------------------------------------------------

 



 
Schedule 5.13
 
 
Labor and Collective Bargaining Agreements of Credit Parties
 
Kronos International, Inc. agreements with its Worker’s Council
 
Arrangement for the implementation of vocational preventive medical check-ups
within the framework of health management
Reorganization of the salary accounting system and remuneration
Old age working time reduction
Internal education and assessment of the tariff group classifications into the
pay grades E6
Targeted achievements / bonus
Corporate proposal system
Jubilee / anniversary
Payment of the clearance action and on-call service
Regulation of the payment for on-call service for the managerial employees
Reorganization of the above general pay scale
Adaption of the company base (Firmensockel) as a result of collective agreement
changes
Reimbursement of the travel expenses and time for the participation at works
(staff) meetings
Working time regulation for tariff, managerial employees and managing executives
Working time regulation on New Year´s Eve and Christmas Eve
In-company advertisement
Extra allowances for extreme working conditions
Introduction of a long term account
Complex Technical Systems, especially new technologies, working processes and
process flows
Using of personnel questionnaire
Application of the collective agreement on one-off payments and retirement
provision
Appointment of safety officer (inspector)
Equal opportunities and  treatments of disabled (severely handicapped) and equal
persons
Implementation and use of the "Chemical Industry Park ID card" as "KRONOS ID
card"



 

 


 
 

--------------------------------------------------------------------------------

 

 
Schedule 5.19
 
 
Litigation of Borrower
 
 
Los Gatos Mercantile, Inc. d/b/a Los Gatos Ace Hardware, et al v. E.I. Du Pont
de Nemours and Company, et al. (United States District Court, for the Northern
District of California, Case No. 3:13-cv-01180-SI).  The defendants include
Kronos, E.I. Du Pont de Nemours & Company, Huntsman International LLC and
Millennium Inorganic Chemicals, Inc. Plaintiffs seek to represent a class
consisting of indirect purchasers of titanium dioxide in certain states.  The
complaint alleges that the defendants conspired and combined to fix the price at
which titanium dioxide was sold in the United States and engaged in other
anticompetitive conduct.
 
The Valspar Corporation, et al v. E.I. Du Pont de Nemours and Company, et al.
(United States District Court, for the District of Minnesota, Case No.
1:13-cv-03214-RHK-L1B).  The defendants include Kronos Worldwide, Inc., E.I. Du
Pont de Nemours & Company, Huntsman International LLC and Millennium Inorganic
Chemicals, Inc.  The complaint alleges that defendants conspired to fix the
price at which titanium dioxide was sold in the United States and engaged in
other anticompetitive conduct.
 



 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.1
 
 
Existing Indebtedness of Borrower and all Subsidiaries
 
·  
$125 million Wells Fargo Credit Agreement (North American Revolver)

 
·  
€120 million European Revolver

 
·  
Capital lease obligations of Titania AS - ~ $1.2 million principal balance
remaining

 
·  
Cdn $10 million loan agreement – Bank of Montreal – limited to issuance of
letters of credit

 
·  
Agreement with the Economic Development Agency of the Province of Quebec, Canada
providing for borrowings of up to Cdn $7.1 million

 
·  
Kronos Worldwide, Inc. Promissory Note in the original principal amount of $290
million payable to Contran Corporation.

 
·  
Kronos International, Inc. First Amended and Restated Unsecured Promissory Note
in the amount of $395,695,651.36 dated February 10, 2014 payable to Kronos
Worldwide, Inc.

 


 


 









 
 
 

--------------------------------------------------------------------------------

 



 
 
Schedule 7.2
 
 
Existing Liens of Borrower and all Subsidiaries
 
·  
Liens associated with €120 million European Revolver

 
·  
Liens on Capital Lease obligations of Titania AS

 
·  
Liens associated with Cdn $10 million Bank of Montreal loan/LC facility

 
·  
Liens associated with Economic Development Agency of the Province of Quebec,
Canada providing for borrowings of up to Cdn $7.1 million

 
·  
Liens associated with $125 million Wells Fargo Credit Agreement (North American
Revolver)

 


 
 


 

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.3
 
 
Existing Loans, Advances and Investments of Borrower and all Subsidiaries
 
·  
1,724,916 shares of Valhi, Inc. common stock

 
·  
2,000 shares of NL Industries, Inc. common stock

 
·  
3,000 shares of CompX International Inc. Class A common stock

 
·  
50% interest in Louisiana Pigment Company, L.P.

 
·  
76,470,588 shares of Austpac Resources N.L. common stock

 
·  
$100 million Kronos Worldwide, Inc. Revolving Promissory Note receivable from
Valhi, Inc.

 
·  
$395,695,651.36 First Amended and Restated Unsecured Promissory Note dated
February 10, 2014 from Kronos International, Inc. payable to Kronos Worldwide,
Inc.

 


 

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.7
 
 
Transactions with Affiliates
 
·  
$100 million Kronos Worldwide, Inc. Revolving Promissory Note receivable from
Valhi, Inc.

 
·  
$290 million Kronos Worldwide, Inc. Unsecured Promissory Note payable to Contran
Corporation

 
·  
Purchase of TiO2 from Louisiana Pigment Company

 
·  
Purchases and sales of TiO2 and other products amongst the Credit Parties and
their Subsidiaries, consistent with transfer pricing policies

 
·  
Commission sales/payment of agency fees amongst the Credit Parties and their
Subsidiaries, consistent with transfer pricing policies

 
·  
 Sales of feedstock ore to Louisiana Pigment Company

 
·  
Purchases and sales of feedstock ore amongst the Credit Parties and their
Subsidiaries, consistent with transfer pricing policies

 
·  
Royalty payments paid amongst Credit Parties and their Subsidiaries, consistent
with transfer pricing policies

 
·  
Intercorporate Services Agreements with Contran Corporation whereby Contran
provides certain management, tax planning, financial and other administrative
services to Kronos Worldwide, Inc. and Subsidiaries on a fee basis; as described
in KWI’s periodic SEC filings

 
·  
Cost sharing agreements amongst the Credit Parties and their Subsidiaries
whereby one party provides other parties with certain management, tax planning,
financial and other administrative services on a fee basis; as in part described
in KII’s periodic SEC filings, consistent with transfer pricing policies

 
·  
The Contran group risk management program pursuant to which certain insurance
policies are purchased for the benefit of the Contran group, including Kronos
Worldwide, Inc. and Subsidiaries, and the cost of such policies are allocated
amongst the participants; related Loss Sharing Agreement amongst members of the
Contran group, including Kronos Worldwide, Inc.; as described in KWI’s periodic
SEC filings

 
·  
Accounts receivable factoring program between the Foreign Subsidiaries of KWI

 
·  
$395,695,651.36 First Amended and Restated Unsecured Promissory Note dated
February 10, 2014 from Kronos International, Inc. payable to Kronos Worldwide,
Inc.

 


 
 


 

 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.10(b)
 
 
Existing Encumbrances and Restrictions of Borrower and all Subsidiaries
 
·  
Restrictions under the €120 million European Revolver

 
·  
Restrictions under Kronos Worldwide, Inc.’s Promissory Note in the original
principal amount of $290 million payable to Contran Corporation

 
·  
Restrictions under Cdn $10 million loan agreement – Bank of Montreal

 
·  
Restrictions under Agreement with the Economic Development Agency of the
Province of Quebec, Canada providing for borrowings of up to Cdn $7.1 million

 
·  
Restrictions under $125 million Wells Fargo Credit Agreement (North American
Revolver)

 
·  
Restrictions under forward currency contracts entered into in the ordinary
course of business to hedge currency exposure

 


 
